EXHIBIT 10.1


















PURCHASE AND SALE AGREEMENT
by and between
WILKINSON CGR LAWRENCEVILLE, LLC
as Seller,
and
STEADFAST ASSET HOLDINGS, INC.
as Purchaser
October 23, 2017
































11184306 v7
 
 

--------------------------------------------------------------------------------









PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of October 23,
2017 (the “Effective Date”) by and between WILKINSON CGR LAWRENCEVILLE, LLC, a
Georgia limited liability company (“Seller”), and STEADFAST ASSET HOLDINGS,
INC., a California corporation (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller desires to sell and Purchaser desires to purchase the property
described in Section 1.1 below, on the terms and conditions hereinafter set
forth;
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
I.
Sale and Purchase; Property


1.1    Sale and Purchase. Seller agrees to sell and convey unto Purchaser, and
Purchaser agrees to purchase and accept from Seller, for the Purchase Price and
subject to the terms, covenants, conditions and provisions herein set forth, the
following:
(a)    All of that certain land owned by Seller and more particularly described
on Exhibit “A”, (the “Land”), including all structures, improvements and
fixtures located on the Land (such structures, improvements and fixtures are
sometimes hereinafter referred to as the “Improvements”). The Land and
Improvements are sometimes hereinafter referred to collectively as the “Real
Property”.
(b)    All right, title and interest, if any, of Seller, in and to any land
lying in the bed of any street, road or access way, opened or proposed, in front
of, at a side of or adjoining the Real Property (the “Property Rights”);
(c)    All right, title and interest of Seller, reversionary or otherwise, in
and to all easements in or upon the Land and all other rights and appurtenances
belonging or in any way pertaining thereto, if any (the “Appurtenances”) and all
of Seller’s rights and obligations, on a “forward-going” basis only, under the
covenants, conditions and restrictions and reciprocal easement agreements
affecting the Property included within the definition of Permitted Exceptions
set forth in subsection 5.1(a), below;
(d)    If and to the extent assignable and to the extent of Seller’s interest
therein, if any:


1184306 v7
2

--------------------------------------------------------------------------------




(i)    all guaranties, warranties and indemnifications, if any, received from
suppliers, contractors, materialmen or subcontractors arising out of, or in
connection with, the installation, construction or maintenance of the Real
Property;
(ii)    the name “Sugar Mill”, all marketing programs, all licenses, permits,
certificates of occupancy and franchises issued by any federal, state, county or
municipal authority relating to the use, maintenance or operation of the Real
Property running to or in favor of Seller or pertaining to the Real Property,
together with all entitlements and intangible personal property in connection
with or arising out of the design, construction, ownership, occupancy, use,
management, operation, maintenance, repair or ownership of the Real Property
(collectively, the “Intangibles”);
(e)    All personal property owned by Seller described in the schedule of
personal property to be delivered to Purchaser pursuant to Section 3.2, below,
but specifically excluding (i) any items of personal property owned or leased by
lawful tenants at or on the Real Property (the “Tenants”), and (ii) any items of
personal property owned by third parties and leased to Seller (all such
personalty owned by Seller and subject to such exclusions being the
“Personalty”) (the “Personalty”);
(f)    Seller’s interest in any and all leases (“Leases”) now or hereafter
affecting the Real Property, together with all refundable security deposits
(“Security Deposits”) of Tenants held by Seller. A schedule of the Leases (in
the form of a rent roll) (the “Rent Roll”) presently in effect with respect to
the Real Property shall be delivered to Purchaser pursuant to Section 3.2,
below; and
(g)    Seller’s interest in all Contracts (as hereinafter defined) relating to
the use and operation of the Real Property or the Personalty (subject to
Section 1.2 hereof). A schedule of the Contracts currently in effect with
respect to the Real Property shall be delivered to Purchaser pursuant to Section
3.2, below.
The items described in Sections 1.1(a) through (g), above, are hereinafter
collectively called the “Property”. Notwithstanding anything herein to the
contrary, the term “Property” specifically excludes any funds, reserves and
escrow accounts that may be maintained, deposited or escrowed with any lender of
the Seller. Purchaser disclaims any and all rights to such funds and accounts
and acknowledges that such funds shall remain the property of Seller after
Closing.


1184306 v7
3

--------------------------------------------------------------------------------




1.2    Contracts. On or before the expiration of the Inspection Period,
Purchaser shall notify Seller in writing as to which of the leasing, service,
supply and/or maintenance contracts set forth on the schedule of the Contracts
attached hereto as Exhibit “G” (the “Contracts”) that Purchaser elects to assume
at Closing; provided that Purchaser is required to assume those Contracts which
are not terminable by Seller on or before the Closing Date (the “Must-Take
Contracts”), unless Purchaser elects to terminate any or all of the Must-Take
Contracts at its sole cost and expense, which obligation shall survive Closing.
If Purchaser fails to provide such notice, Purchaser shall not be deemed to have
elected to assume any of the Contracts. Promptly following expiration of the
Inspection Period, Seller shall notify the vendors under those Contract(s) that
Purchaser has not agreed to assume (with a copy of such notice to Purchaser)
and, provided that Closing occurs hereunder, such Contracts shall terminate
effective as of the Date of Closing. Seller shall cooperate with Purchaser and
use reasonable efforts to obtain any required approval or consent with respect
to the assignment of the Contracts; provided, however, that Seller’s inability
to obtain such approval shall not be a default hereunder or be a condition
precedent to Purchaser’s obligations to close hereunder. Provided, further, that
if Seller fails to timely request any such approval or consent, Purchaser may do
so in Seller’s name. Seller’s obligations under this Section 1.2 shall survive
Closing for a period of thirty (30) days. Notwithstanding anything in this
Agreement to the contrary, Purchaser shall have no obligation to assume any
obligation under any Contract for reimbursement of any amounts paid prior to the
Closing Date upon termination of said Contract, and, if Purchaser does assume
such obligation, then Seller shall indemnify Purchaser with respect thereto
(except to the extent that such termination is due to an affirmative act or
omission of Purchaser resulting in a default under said Contract).
1.3    Leases. During the term of this Agreement, until the earlier of the
termination hereof or the last day for Closing hereunder, Seller shall be
entitled to enter into residential leases with unaffiliated, third parties,
reflecting prevailing market terms and conditions or to amend or terminate any
existing residential lease provided such residential leases comply with the
current rental policies in place at the Real Property. Notwithstanding the
foregoing, under no circumstance shall Seller, without Purchaser’s prior written
approval, enter into any new lease for a term of less than six (6) months or
more than fifteen (15) months. Purchaser acknowledges that Seller utilizes a
revenue management system which determines daily rental rates and that Seller
shall continue using such system during the term of this Agreement. Purchaser’s
written consent will be required before Seller may enter into any residential
lease at a rate which varies materially from such rental policy. Any new
residential leases shall be included in the definition of Leases hereunder.


1184306 v7
4

--------------------------------------------------------------------------------




II.
Consideration


2.1    Purchase Price. The purchase price (“Purchase Price”) to be paid by
Purchaser to Seller for the sale and conveyance of the Property shall be THIRTY
FIVE MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($35,300,000.00), which
shall be payable to Seller at the closing of the transaction contemplated hereby
(the “Closing”) on the Closing Date (as defined in Section 7.1, below). At
Closing, Purchaser shall pay the Purchase Price, as adjusted by the prorations
described in Section 7.2(c), below, by wire transfer of immediately available
federal funds to Seller or its designee on the Closing Date. Seller and
Purchaser shall evidence said allocations of the Purchase Price on the Closing
Statement executed by both parties at Closing.
2.2    Earnest Money.
(a)    Within three (3) business days of the Effective Date, Purchaser shall
deposit with Calloway Title and Escrow, LLC (the “Escrow Agent”), with an
address of 4170 Ashford Dunwoody Road, Suite 525, Atlanta, Georgia 30319, Attn:
Amanda Calloway, by wire transfer of immediately available federal funds, the
amount of THREE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($350,000.00) (the
“Initial Deposit”). If Purchaser does not terminate this Agreement prior to the
expiration of the Inspection Period by delivering a Termination Notice,
Purchaser shall deposit with Escrow Agent, within three (3) business days after
the expiration of the Inspection Period, an additional deposit of THREE HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($350,000.00) (the “Additional Deposit”). As
used herein, the term “Earnest Money” shall mean the Initial Deposit, plus the
Additional Deposit and any interest accrued on any such funds while held by the
Escrow Agent. A Two Hundred Fifty Thousand and No/100 Dollar ($250,000.00)
portion of the Earnest Money (the “Non-Refundable Deposit”) shall be
non-refundable to Purchaser at 5:00 p.m. Eastern Standard Time on October 27,
2017, unless Purchaser terminates this Agreement pursuant to Sections 3.5(d),
5.1, 6.2, 8.1, 9.2, 9.6 or 13 hereof, in which case such sections shall govern
the refund of the Earnest Money. The entire Earnest Money, including, but not
limited to the Non-Refundable Deposit, will be non-refundable to Purchaser upon
expiration of the Inspection Period, unless Purchaser terminates this Agreement
pursuant to Sections 6.2, 8.1, 9.2 or 9.6 hereof, in which case such sections
shall govern the refund of the Earnest Money. In the event Purchaser does not
terminate this Agreement prior to the expiration of the Inspection Period by
delivering a Termination Notice, and Purchaser fails to deposit the Additional
Deposit with Escrow Agent within one (1) business day after the expiration of
the Inspection Period, Purchaser shall be in default under this Agreement and
Seller shall be entitled to exercise its rights and remedies under Section 6.1
hereof; provided, however, Seller shall only be entitled to such portion of the
Earnest Money previously deposited with Escrow Agent, and if Purchaser deposits
the Additional Deposit before Seller exercises its rights under Section 6.1
hereof, then Seller shall no longer have the right to exercise its rights and
remedies under Section 6.1 hereof. If Purchaser purchases the Property, any
Earnest Money then on deposit with Escrow Agent shall be credited for the
benefit of the Purchaser against the Purchase Price at Closing.


1184306 v7
5

--------------------------------------------------------------------------------




(b)    The Escrow Agent shall instruct Purchaser to wire the Earnest Money into
an interest-bearing federally insured account maintained at an institution
located in the United States. Such account shall have no penalty for early
withdrawal, and Purchaser accepts all risks with regard to the account. The
Earnest Money shall be held and delivered by the Escrow Agent as hereinafter
provided. All interest earned shall be reported to the Internal Revenue Service
as income of Purchaser. Purchaser shall promptly execute all forms reasonably
requested by the Escrow Agent for such purpose.
(c)    On the Closing Date the Earnest Money shall be, at Purchaser’s election,
either returned to Purchaser or delivered by Escrow Agent to Seller by wire
transfer of immediately available federal funds as a credit toward the Purchase
Price. The balance of the Purchase Price, as adjusted by the prorations and
credits specified herein, less the Earnest Money, shall be paid to Seller by
wire transfer of immediately available federal funds on the Closing Date
pursuant to instructions to be provided by Seller prior to Closing.
2.3    Independent Contract Consideration. If Purchaser terminates this
Agreement for any reason pursuant to any express right to do so hereunder, and,
as a result of such termination, Purchaser is entitled to a return of the
Earnest Money, Purchaser acknowledges and agrees that, in such event, One
Hundred and No/100 Dollars ($100.00) of the Earnest Money shall be disbursed to
Seller, which sum represents adequate bargained for consideration for Seller's
execution and delivery of this Agreement and Purchaser's right to terminate this
Agreement and receive a return of the Earnest Money, if applicable. Said sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and shall be non-refundable to Purchaser in the events
contemplated by this Section 2.3.
III.
Inspection


3.1    Limited Inspection Period. Purchaser and its authorized agents and
representatives shall have reasonable access to the Property at all reasonable
times during normal business hours (or at such other times as Seller may
approve, such approval not to be unreasonably withheld) to inspect and conduct
such tests, investigations and analyses reasonably required by Purchaser,
provided that all invasive or intrusive inspections or tests of the physical
condition of the Property shall be subject to Seller’s approval as set forth
below. Such entry and inspections may be conducted only during the period
commencing on the Effective Date until Closing or the earlier termination of
this Agreement. Purchaser shall provide one (1) business day prior telephonic
notice to Seller of its intention, or the intention of its agents or
representatives, to enter the Real Property. Purchaser shall bear the cost of
all inspections, tests, investigations and analyses. At Seller’s option, Seller
or its representative may be present for any inspection, test, investigation or
analysis. Seller has the right to approve any invasive or intrusive inspections
or tests of the physical condition of the Real Property.


1184306 v7
6

--------------------------------------------------------------------------------




3.2    Document Review.
(a)    Documents. On or before the Effective Date, Seller shall deliver to
Purchaser, to the extent in Seller’s possession or control, the items listed on
Exhibit “B” attached hereto and incorporated herein (the “Seller’s Deliveries”).
Additionally, Seller agrees to allow Purchaser, Purchaser’s lender, and
Purchaser’s authorized agents or representatives, to inspect and make copies at
Purchaser’s own expense of books, records, files and related items relating
exclusively to the Property and the other items described on Exhibit “B”
attached hereto and incorporated herein and specified as documents to be made
available to Purchaser (collectively, with the Seller’s Deliveries and the
remaining items made available pursuant to this Section 3.2, the “Documents”),
if any, to the extent in Seller’s possession (so long as Seller is authorized to
disclose such items). Purchaser acknowledges that many of the Documents were
prepared by third parties other than Seller, and may have been prepared prior to
Seller’s ownership of the Property.
(b)    Confidentiality. Seller acknowledges and agrees that it will keep
confidential the existence and subject matter of this Agreement. Purchaser
acknowledges and agrees that it will keep confidential (i) the existence and
subject matter of this Agreement, (ii) the Documents and the contents thereof,
and (iii) any documents and information obtained by Purchaser concerning the
Property and the Documents (the documents and information described in this
sentence to be kept confidential by Seller and Purchaser, respectively, are
hereinafter referred to collectively as the “Confidential Information”), and
Purchaser agrees that it shall not disclose or otherwise use any Confidential
Information other than to officers, directors, employees, attorneys, lenders,
representatives, investors, lenders, agents or contractors of either Purchaser
or Seller who are directly involved in the purchase and sale transaction
contemplated hereby. Confidential Information as defined above shall not include
Confidential Information that: (i) is or becomes a matter of public knowledge
through no fault of the Purchaser including information which is or becomes
publicly available, or generally available within the industry in which the
Seller operates; or (ii) was in the Purchaser’s possession or known by it prior
to receipt from the Seller; or (iii) was rightfully disclosed to the Purchaser
by another person without restriction; or (iv) is independently developed by the
Purchaser without access to such Confidential Information. Purchaser and Seller
will request that any officers, directors, employees, attorneys,
representatives, agents and contractors engaged by either in connection with the
subject matter of this Agreement will likewise conform to the covenant of
confidentiality set forth herein. If either Purchaser or Seller receives a legal
request to disclose Confidential Information, such party will immediately notify
the other. In the event Purchaser or Seller becomes legally compelled (by
deposition, interrogatory, request for documents, subpoena, civil investigation
or demand or similar process or by law) to disclose any Confidential
Information, such party will provide the other with prompt prior written notice
of such requirement so that such other party may seek a protective order or
other appropriate remedy and/or waive compliance with the terms of this
Agreement. In the event that such protective order or other remedy is not
obtained or that the protected party waives compliance with the provisions of
this Agreement, the other party agrees to furnish only that portion of the
Confidential Information such party is advised by counsel as legally required to
be furnished and shall exercise good faith efforts to obtain assurance that
confidential treatment will be accorded the information provided.


1184306 v7
7

--------------------------------------------------------------------------------




(c)    Return of Documents. Purchaser shall return to Seller, or destroy all of,
the Documents, any and all copies Purchaser has made of the Documents, and all
copies of any third-party studies, reports or test results obtained by Purchaser
and paid for by Seller in connection with its inspection of the Property
(collectively, “Purchaser’s Information”), at such time as this Agreement is
terminated for any reason; provided, however, Seller expressly acknowledges and
agrees that: (i) all documents and items delivered by Purchaser to Seller
pursuant to this Section 3.2(c) shall be without representation and/or warranty,
express or implied, of any nature, and (ii) Purchaser's failure to timely
deliver such documents and items to Seller shall in no way hinder or delay the
return of the Earnest Money to Purchaser, if applicable.
(d)    No Representation or Warranty by Seller. Purchaser hereby acknowledges
that except as expressly set forth herein, Seller has not made and does not make
any warranty or representation regarding the truth, accuracy or completeness of
the Documents or the source(s) thereof. Seller has not undertaken any
independent investigation as to the truth, accuracy or completeness of the
Documents and is providing the Documents solely as an accommodation to
Purchaser.
3.3    Inspection Obligations.
(a)    Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Documents, Purchaser and its
agents and representatives shall: (i) not disturb Seller or any Tenants or
interfere with their use of the Property pursuant to the Tenants’ Leases;
(ii) not interfere with the operation and maintenance of the Property; (iii) not
damage any part of the Property or any personal property owned or held by
Seller, any Tenant or third party; (iv) not injure or otherwise cause bodily
harm to Seller, or its agents, guests, invitees, contractors or employees or any
Tenant or their guests or invitees; (v) not permit any liens to attach to the
Property by reason of the exercise of its rights hereunder. In conducting any
inspections, investigations or tests of the Property and/or Documents, Purchaser
shall: (x) maintain not less than Two Million Dollars (aggregate) of
comprehensive general liability insurance (One Million per occurrence) covering
any accident arising in connection with the presence of Purchaser, its agents
and representatives on the Property and naming Seller as an additional insured;
(y) promptly pay when due the costs of all tests, investigations, and
examinations done with regard to the Property; and (z) fully restore the Real
Property and the Improvements to the condition in which the same was found
before any such inspection or tests were undertaken if damaged by Purchaser’s
inspection.


1184306 v7
8

--------------------------------------------------------------------------------




(b)    Purchaser’s Agreement to Indemnify. Except to the extent arising out of
the negligence or willful misconduct of Seller or Seller’s contractors,
employees, representatives or agents, Purchaser hereby indemnifies and agrees to
indemnify, defend and hold Seller and all of its officers, directors, agents,
employees, attorneys, representatives and contractors, harmless from and against
any and all liens, claims, causes of action, damages, liabilities and expenses
(including reasonable attorneys’ fees) arising out of Purchaser’s inspections or
tests permitted hereunder or any violation of the provisions of this
Section 3.3; provided, however, that Purchaser shall not be responsible for any
losses or expenses resulting from the discovery of adverse information regarding
the Property. Notwithstanding any provision of this Agreement, no termination of
this Agreement shall terminate Purchaser’s obligations pursuant to this
Section 3.3, which obligations shall survive any termination or expiration of
this Agreement (notwithstanding anything to the contrary contained in any other
provision of this Agreement), and the limitation of damages as set forth in
Section 6.1 shall not be applicable to any cause of action arising pursuant to
Sections 3.2(b) or 3.3.
3.4    Right of Termination. Commencing on the Effective Date and ending on the
date twenty five (25) days following the Effective Date (the “Inspection
Period”), Purchaser shall be entitled, in its sole discretion, to terminate this
Agreement by giving written notice pursuant to Section 11.3, below, (the
“Termination Notice”) to be received by Seller at or before 5:00 p.m. Eastern
Standard Time on the last day of the Inspection Period, whereupon all of the
provisions of this Agreement (except the Surviving Terms) shall terminate. Upon
any such termination by Purchaser before the expiration of the Inspection
Period, Purchaser shall destroy or deliver to Seller the Documents and
Purchaser’s Information, and neither Seller nor Purchaser shall have any further
obligation or liability to the other hereunder, except Sections 3.2(b), 3.2(c),
3.3, 7.2 and 7.4, which are hereinafter referred to as the “Surviving Terms”,
and the Earnest Money, less the Non-Refundable Deposit (which shall be disbursed
to Seller), shall be promptly returned to Purchaser. Notwithstanding anything to
the contrary contained herein, if the Purchaser does not deliver the Termination
Notice as and when required hereunder, Purchaser shall be deemed to have elected
to proceed with the acquisition of the Property and thereafter the Earnest Money
will be non-refundable to Purchaser, except as expressly set forth to the
contrary in Sections 6.2, 8.1, 9.2 and 9.6, below.
3.5    Property Conveyed “AS-IS, WHERE-IS”.
(a)    DISCLAIMER OF REPRESENTATIONS AND WARRANTIES BY SELLER. IT IS UNDERSTOOD
AND AGREED THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS (DEFINED BELOW), NEITHER SELLER, NOR ANY AGENT, EMPLOYEE,
OFFICER, DIRECTOR, ATTORNEY, BROKER, CONTRACTOR, REPRESENTATIVE OR PROPERTY
MANAGER OF SELLER HAVE MADE AND ARE NOT NOW MAKING, AND THEY SPECIFICALLY
DISCLAIM, ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES,
REPRESENTATIONS OR GUARANTIES AS TO ANY OF THE FOLLOWING MATTERS, WHETHER PATENT
OR LATENT: (I) MATTERS OF TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE SET FORTH
IN THE DEED (HEREINAFTER DEFINED) TO BE DELIVERED AT CLOSING),
(II) ENVIRONMENTAL MATTERS RELATING TO THE


1184306 v7
9

--------------------------------------------------------------------------------




PROPERTY OR ANY PORTION THEREOF, (III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT
LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER
RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS
AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND TO
THE EXTENT TO WHICH THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY
STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN,
FLOODWAY OR SPECIAL FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING
THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF
SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY
UNDERSHORING, (VII) ZONING TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE
SUBJECT, (VIII) THE AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION
THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC,
(IX) USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE PROPERTY OR ANY PORTION
THEREOF, (XI) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE,
LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION, HABITABILITY, SUITABILITY,
STRUCTURAL INTEGRITY, OPERATION, OR PHYSICAL OR FINANCIAL CONDITION OF THE
PROPERTY OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, THE STRUCTURAL
ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES OR THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE OR UTILITY
SYSTEMS, FACILITIES OR APPLIANCES AT THE PROPERTY, IF ANY, OR ANY INCOME,
EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR
PERTAINING TO THE PROPERTY OR ANY PART THEREOF, (XII) THE PRESENCE OF HAZARDOUS
SUBSTANCES (HEREINAFTER DEFINED) IN OR ON, UNDER OR IN THE VICINITY OF THE
PROPERTY, (XIII) THE CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE
PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH
DISABILITIES ACT, OR ANY OTHER STATUTE, LAW, ORDINANCE, CODE, RULE, REGULATION,
ORDER OR DECREE REGULATING, RELATING TO OR IMPOSING LIABILITY OR STANDARDS OF
CONDUCT CONCERNING ACCESS AND ACCOMMODATION FOR DISABLED PERSONS, (XIV) THE
EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (XV) ANY OTHER MATTER
AFFECTING THE STABILITY OR INTEGRITY OF THE PROPERTY, (XVI) THE POTENTIAL FOR
FURTHER DEVELOPMENT OF THE PROPERTY, (XVII) THE EXISTENCE OF LAND USE, ZONING OR
BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, OR (XVIII) THE HABITABILITY,
MERCHANTABILITY, OR SUITABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR
ANY PARTICULAR PURPOSE (PURCHASER AFFIRMING THAT, EXCEPT AS OTHERWISE SET FORTH
IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, PURCHASER HAS NOT RELIED ON
SELLER’S, OR ANY OF ITS AGENTS’ EMPLOYEES’, OFFICERS’, DIRECTORS’, ATTORNEYS’,
BROKERS’, CONTRACTORS’, REPRESENTATIVES’ OR PROPERTY MANAGERS’ SKILL OR JUDGMENT
TO SELECT OR FURNISH THE PROPERTY FOR ANY PARTICULAR


1184306 v7
10

--------------------------------------------------------------------------------




PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE PROPERTY IS FIT FOR ANY
PARTICULAR PURPOSE).
(b)    SALE “AS-IS, WHERE-IS”. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE CLOSING DOCUMENTS, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR
ANY OF ITS RESPECTIVE AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS,
BROKERS, CONTRACTORS, REPRESENTATIVES OR PROPERTY MANAGERS AND ACKNOWLEDGES THAT
NO SUCH REPRESENTATIONS HAVE BEEN MADE EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS. PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE AND THAT
IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN
PURCHASING THE PROPERTY. PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY
UPON SAME. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS.
PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS, UPON CLOSING, SELLER SHALL SELL AND
CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY AS IS, WHERE IS, AND
WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE SET FORTH HEREIN OR IN THE CLOSING DOCUMENTS, THERE ARE NO ORAL
AGREEMENTS, WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE
PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. THE TERMS AND
CONDITIONS OF THIS SECTION 3.5 SHALL EXPRESSLY SURVIVE THE CLOSING, NOT MERGE
WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND SHALL BE INCORPORATED INTO THE
DEED. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE
SAME IS SPECIFICALLY SET FORTH OR REFERRED TO HEREIN. PURCHASER ACKNOWLEDGES
THAT THE PURCHASE PRICE REFLECTS THE “AS IS” NATURE OF THIS SALE AND ANY FAULTS,
LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE
PROPERTY. PURCHASER HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN
THIS AGREEMENT WITH ITS COUNSEL AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT
THEREOF.


1184306 v7
11

--------------------------------------------------------------------------------




(c)    Hazardous Substances Defined. For purposes hereof, “Hazardous Substances”
means any hazardous, toxic or dangerous waste, substance or material, pollutant
or contaminant, as defined for purposes of the Comprehensive Environmental
Response, Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et
seq.), as amended (“CERCLA”), or the Resource Conservation and Recovery Act (42
U.S.C. Sections 6901 et seq.), as amended (“RCRA”), or any other federal, state
or local law, ordinance, rule or regulation applicable to the Property, or any
substance which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous, or any substance
which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (pcbs), radon gas, urea formaldehyde, asbestos, lead
or electromagnetic waves. Without limitation of the other provisions of this
Section 3.5 and except as set forth in Section 10.1, below, Purchaser
acknowledges to and agrees with Seller that Seller has not, does not and will
not make any representation or warranty with regard to compliance with any
environmental protection, pollution or land use laws, rules, regulations, orders
or requirements, including, but not limited to, those pertaining to the
handling, generating, treating, storing or disposing of any hazardous
substances, including CERCLA and RCRA. Without limiting the foregoing, except as
set forth in Section 10.1, below, Seller does not make and has not made and
specifically disclaims any representation or warranty regarding the presence or
absence of any Hazardous Substances at, on, under or about the Property or the
compliance or non-compliance of the Property with CERCLA or RCRA, the Federal
Water Pollution Control Act, the Federal Environmental Pesticides Act, the Clean
Water Act, the Clean Air Act, any federal, state or local so-called “Superfund”
or “Superlien” statute, or any other statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to or imposing liability or
standards of conduct concerning any Hazardous Substances (collectively, the
“Hazardous Substance Laws”). The disclaimer set forth herein shall not be
affected or limited in any way by any investigation conducted by Seller or any
contractor, agent or employee of Seller, or delivery by Seller to Purchaser of
copies of any environmental study or report prepared by any environmental
testing firm on behalf or at the direction of Seller, Purchaser or any other
party. Seller has not conducted any independent investigation or verification of
the contents of any such study or report, and makes no representation or
warranty with respect to the accuracy or completeness of the information
contained therein.


1184306 v7
12

--------------------------------------------------------------------------------




(d)    Material Adverse Change to Environmental Condition. Seller has delivered
to Purchaser that certain Phase I Environmental Site Assessment of the Real
Property prepared by Real Estate Advisory, L.L.C., project number 129476, and
dated April 13, 2012 (the “Environmental Report”). During the Inspection Period,
Purchaser may obtain new environmental reports pertaining to the Property and
may object to any material change in the environmental condition of the Real
Property disclosed by such reports by written notice to Seller delivered before
the expiration of the Inspection Period. For purposes of this section, a
“material adverse change” shall be deemed the discovery of a new Recognized
Environmental Condition at the Real Property, or failure to cure an existing
Recognized Environmental Condition as set forth in the Environmental Report or
any update thereto. “Recognized Environmental Condition” shall have the same
meaning as ascribed to it by the American Society for Testing and Materials
“ASTM”. Any material adverse change which is not timely objected to by Purchaser
shall be conclusively deemed to be acceptable to Purchaser. In the event
Purchaser timely objects to a material adverse change, Purchaser shall provide a
copy or copies of any and all documentation relating thereto, and specify in
reasonable detail any action required to cure the same. Seller may, but
notwithstanding anything in this Agreement to the contrary, shall not be
obligated under any circumstances, mitigate, or cause to be mitigated, at its
expense, the material adverse condition on or before Closing. In the event
Seller does not elect to mitigate the material adverse change, Purchaser may, at
its election, terminate this Agreement and receive a refund of its Earnest
Money, or waive the material adverse condition and proceed to Closing.


IV.
Survey


4.1    Survey. Purchaser acknowledges that Seller has provided Purchaser with a
copy of the most recent existing survey of the Real Property in Seller’s
possession (the “Existing Survey”). Seller has caused the Existing Survey to be
updated and revised (and such updated and revised survey being the “Revised
Survey”) and Purchaser shall reimburse Seller for the cost of the Revised Survey
at Closing or upon the earlier termination of this Agreement. Any title
objections based on the Revised Survey shall be governed by the provisions of
Section 5.1, below. Purchaser shall have the right to cause the Revised Survey
to be further updated and revised during the term of this Agreement as Purchaser
deems necessary in Purchaser’s discretion.


1184306 v7
13

--------------------------------------------------------------------------------




V.
Title


5.1    Title Commitment.
(a)    Purchaser acknowledges Seller has provided to Purchaser a copy of the
most recent existing owner’s title policy for Real Property in Seller’s
possession (the “Existing Policy”). No later than the date that is ten (10) days
after the Effective Date, Seller shall provide Purchaser a commitment for title
insurance with all underlying recorded documents (the “Commitment”), issued by
Calloway Title and Escrow, LLC as agent for First American Title Insurance
Company (the “Title Company”) with respect to the Real Property. As used herein,
the term “Title Objection Period” shall mean a period commencing on the date of
this Agreement and ending on the date five (5) business days prior to the
expiration of the Inspection Period. Any endorsements to the Commitment shall be
obtained at Purchaser’s sole cost and expense and Purchaser shall reimburse
Seller for the cost of the Commitment at Closing or upon the earlier termination
of this Agreement. Purchaser may object to any title or survey matter shown on
the Existing Policy, the Existing Survey, the Commitment, and/or the Revised
Survey. Other than Monetary Liens (defined below), any title or survey matter
(as hereinafter defined) shown on the Existing Survey or Revised Survey or
listed in the Commitment or the Existing Policy which are not objected to by
Purchaser by delivery of written notice to Seller within the Title Objection
Period shall be conclusively deemed to be acceptable to Purchaser. In the event
Purchaser timely objects to any title matter (a “Title Objection”), Purchaser
shall provide a copy or copies of any and all documentation relating thereto,
and specify in reasonable detail any action required to cure the same. Seller
may, but notwithstanding anything in this Agreement to the contrary, shall not
be obligated under any circumstances, to remove, or cause to be removed or
insured over, at its expense, any Title Objection; provided, however, if Seller
is able and willing to cure or remove such Title Objection (which removal shall
be deemed to be effected by the issuance of title insurance eliminating or
insuring over the effect of such Title Objection in a manner acceptable to
Purchaser), Seller shall notify Purchaser in writing within five (5) business
days after receipt of Purchaser’s Title Objections (“Seller’s Notice Period”) of
such facts (said notice hereinafter called “Seller’s Title Notice”) and in which
case the curing or removal of the Title Objection shall be completed on or
before the Closing Date (as defined in Section 7.1). In the event Seller does
not deliver Seller’s Title Notice to Purchaser within Seller’s Notice Period,
Purchaser shall be deemed to be notified that Seller is unable or unwilling to
cure or remove the Title Objection. In the event Seller (i) does not deliver
Seller’s Title Notice, or (ii) notifies Purchaser that Seller is unable or
unwilling to cure or remove any Title Objection, Purchaser shall be deemed to
have waived the Title Objection unless within five (5) business days following
the expiration of Seller’s Notice Period, Purchaser delivers to Seller written
notice terminating this Agreement. As used in this Agreement, the term
“Permitted Exceptions” shall mean (A) matters caused by the actions of
Purchaser; (B) all matters either shown on the Revised Survey or listed in the
Commitment as either exceptions or exclusions (other than Monetary Liens), to
which Purchaser does not raise a Title Objection within the Title Objection
Period or, having objected, Purchaser waives or is deemed to have waived in
accordance with the provisions of this Section 5.1; (C) rights of Tenants in
possession under unrecorded Leases affecting the Property, as tenants only
without any rights to purchase the Property, and (D) ad valorem real estate
taxes for the year of Closing and subsequent years and special district
assessments and other special


1184306 v7
14

--------------------------------------------------------------------------------




assessments, not yet due and payable. Notwithstanding the foregoing, Purchaser
and Seller acknowledge that although Seller has no obligation to cure any title
matters unless it is deemed to have agreed to (whether or not the same
constitute a Title Objection), subject to Purchaser’s full performance
hereunder, Seller does agree to deliver title to the Property at Closing free
and clear of any and all monetary liens, liens of any security deeds, deeds of
trust and/or mortgages created by, through, or under Seller or to which the
Property is subject (collectively, “Monetary Liens”).
(b)    Seller agrees that, regardless of whether Purchaser shall have furnished
to Seller any notice of a Title Objection pursuant to the provisions of
Section 5.1(a), above, Purchaser may or at any time prior to Closing, obtain
further updates to the Commitment and the Revised Survey, and Purchaser shall
further notify Seller in writing of any defects in title first arising after the
effective date of the Commitment and/or the Revised Survey. Seller shall have
the same obligations with respect to any defects in title set forth in such
further notice, and Purchaser shall have the same rights, as those which apply
to any notice of a Title Objection, provided under Section 5.1(a), above, unless
caused by Seller, in which event Seller shall be required to cure prior to
Closing. Subject to Seller’s rights under Section 1.3 with regard to residential
leases, Seller shall not, so long as this Agreement remains in effect, further
alter or encumber in any way Seller’s title to the Property after the date
hereof without the prior written consent of Purchaser, except as otherwise
expressly provided in this Agreement. The last date for Closing under this
Agreement shall be extended if and to the extent necessary to allow the same
periods of time for responding to any such further notice of defects in title
pursuant to this Section 5.1(b), as are provided with respect to any original
notice of a Title Objection pursuant to Section 5.1(a) above; provided, however,
that any extension of the Closing under this sentence shall not exceed the
earlier to occur of: (i) ten (10) days after the initially scheduled Closing,
and (ii) the latest effective date of any rate lock obtained by Purchaser. If
Seller agrees in writing to cure any Title Objection and fails to do so on or
before the Closing Date, or if Seller fails to cure, satisfy, or remove any
Monetary Lien, then Purchaser shall have the right to exercise its rights and
remedies set forth in Section 6.2 below.
(c)    In the event of termination of this Agreement pursuant to this
Section 5.1, the Earnest Money shall be delivered to Purchaser and thereafter
neither party shall have any further rights or obligations hereunder, except for
the rights and obligations arising pursuant to the Surviving Terms.


1184306 v7
15

--------------------------------------------------------------------------------




VI.
Remedies


6.1    Seller’s Remedies. In the event the purchase and sale of the Property is
not completed and this Agreement terminates because Purchaser materially
defaults in the performance of any of its obligations hereunder (after written
notice and three (3) business days to cure, except with respect to (i)
Purchaser’s obligation to deliver the Purchase Price and any document(s)
required under Article 7 to Escrow Agent on or prior to the Closing Date, and
(ii) Purchaser’s obligation to deliver the Additional Deposit to Escrow Agent,
in the event Purchaser does not terminate this Agreement prior to expiration of
the Inspection Period, for which no notice or cure shall be available), Seller
shall be entitled to terminate this Agreement and recover the portion of the
Earnest Money then deposited with Escrow Agent as liquidated damages for such
default, and not as a penalty or forfeiture, in full satisfaction of claims
against Purchaser hereunder. Seller and Purchaser agree that it would be
impracticable and extremely difficult to fix the actual damages suffered by
Seller as a result of Purchaser’s failure to complete the purchase of the
Property pursuant to this Agreement. The parties further agree that under the
circumstances existing as of the date hereof, the liquidated damages provided
for in this Section 6.1 represent a reasonable estimate of the damages which
Seller would incur as a result of such failure. Notwithstanding the foregoing
sentence, the Surviving Terms shall survive any such termination.
6.2    Purchaser’s Remedies. In the event Seller fails to consummate the sale of
the Property pursuant to this Agreement or otherwise materially defaults in the
performance of any of its obligations hereunder, or if prior to Closing any one
or more of Seller’s representations or warranties are breached in any material
respect, and such default or breach is not cured by the earlier of the third
(3rd) business day after written notice thereof from Purchaser or the Closing
Date (except no notice or cure period shall apply to Seller’s obligation to
deliver the documents required under Section 7.2 to Escrow Agent on or prior to
the Closing Date), Purchaser shall elect, as its sole remedy, either (i) to
terminate this Agreement by giving Seller timely written notice of such election
prior to or at Closing, and recover the Earnest Money (including the
Non-Refundable Earnest Money), together with any and all Purchaser's Costs (as
defined below) incurred as of the date of such termination up to a maximum of
$100,000.00, in which event Purchaser and Seller shall have no further
obligations hereunder (except with respect to the Surviving Terms, which shall
survive any such termination) and Seller shall be free to offer the Property for
sale to third parties, or (ii) to enforce specific performance of the
obligations of Seller hereunder, provided that the remedy of specific
performance will not be applicable with respect to the cure or removal of any
Title Objections which, by the terms of this Agreement, Seller is not otherwise
obligated to cure or remove. Provided further, if the remedy of specific
performance is not available due to any action or inaction by or on behalf of
Seller or any agent or affiliate thereof, Seller shall reimburse Purchaser for
all of its direct, third-party out-of-pocket costs and expenses actually
incurred by Purchaser in connection with this Agreement and the inspection and
acquisition of said Property, such amount not to exceed One Hundred Thousand and
No/100 Dollars ($100,000.00) plus any actual, non-refundable expenses directly
related to Purchaser’s financing of the purchase of the Property and Purchaser
shall not be entitled to any entitlement to special, consequential or punitive
damages. Notwithstanding anything herein to the contrary, Purchaser shall be
deemed to have elected to terminate this Agreement if Purchaser fails to deliver
to Seller written notice of its intent to file a claim or assert a cause of


1184306 v7
16

--------------------------------------------------------------------------------




action for specific performance against Seller on or before sixty (60) days
following the Closing Date or, having given such notice, fails to file a lawsuit
asserting said claim or cause of action in Gwinnett County, Georgia within
ninety (90) days following the Closing Date. Purchaser’s remedies shall be
limited to those described in Sections 6.2, 6.3 and 6.4, and Purchaser hereby
expressly waives and relinquishes any and all rights to pursue any other remedy
at law or in equity. IN NO EVENT SHALL SELLER OR ANY OFFICER, DIRECTOR,
SHAREHOLDER, MEMBER, PARTNER, EMPLOYEE OR AGENT OF SELLER HAVE ANY LIABILITY,
BEYOND ITS INTEREST IN THE PROPERTY, FOR ANY CLAIM, CAUSE OF ACTION OR OTHER
LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER
BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE. As used herein,
"Purchaser's Costs" shall mean the actual expenses incurred by Purchaser and
paid to (i) Purchaser's third-party attorneys in connection with the negotiation
of this Agreement or the proposed purchase and/or financing of the Property,
(ii) to third party consultants in connection with the performance of
examinations, inspections and/or investigations pursuant to Section 3, and (iii)
to any potential lender in connection with any proposed financing of the
Property; provided, no rate lock fees paid prior to five (5) business days
before Closing (as initially scheduled) shall be included.
6.3    Attorneys’ Fees. Should either Purchaser or Seller employ attorneys to
enforce any of the terms and provisions hereof, or to protect any right, title
or interest created or evidenced hereby, or otherwise in connection with claims
by one party against the other arising from the operation of this Agreement, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys’ fees and expenses in connection therewith.
6.4    Disposition of Earnest Money.
Purchaser and Seller agree that, in addition to the provisions pertaining to the
disposition of the Earnest Money set forth in Sections 6.1 and 6.2, above, and
elsewhere in this Agreement:
(a)    At the Closing, the Earnest Money shall be, at Purchaser’s election,
either returned by Escrow Agent to Purchaser or delivered by Escrow Agent to
Seller and credited against the Purchase Price; and
(b)    In the event that this Agreement is terminated in accordance with Section
3.4, then the Earnest Money, less the Non-Refundable Deposit (which shall be
disbursed to Seller), shall be immediately returned to Purchaser and Seller
shall be free to offer the Property for sale to third parties, and Purchaser and
Seller shall have no further obligations hereunder (except with respect to the
Surviving Terms, which shall survive any such termination).


1184306 v7
17

--------------------------------------------------------------------------------




VII.
Closing


7.1    Closing Date. Unless otherwise agreed in writing by Seller and Purchaser,
the Closing shall be conducted through escrow in the offices of the Escrow Agent
(which, unless otherwise agreed hereafter in writing by Seller and Purchaser
shall be the location for tender of performance), on a date and at a time to be
mutually agreed upon by Seller and Purchaser, but in any event, on or before the
date twenty (20) days following the expiration of the Inspection Period (such
date being herein referred to as the “Closing Date”). Neither Purchaser nor
Seller shall be required to attend the Closing so long as all necessary
documents and wire transferred funds are delivered to Escrow Agent as necessary
for the Closing to occur.
7.2    Closing Matters.
(a)    Seller’s Deliveries. At Closing, Seller shall deliver the following
documents and instruments:
(i)    to the extent available and in Seller’s possession or control, originals
of all Leases and Contracts, if any, affecting the Real Property, which
Contracts Purchaser has elected to assume or which Purchaser is required to
assume pursuant to the provisions of Section 1.2, above;
(ii)    possession of the Property, subject to any rights of parties pursuant to
any Permitted Exceptions;
(iii)    executed and acknowledged limited warranty deed in the form attached
hereto as Exhibit “C” and incorporated herein (collectively, the “Deed”)
conveying to Purchaser fee simple title to the Real Property, subject only to
the Permitted Exceptions. The legal descriptions to be attached to the Deed
shall be the legal description attached to this Agreement as Exhibit ”A”;
provided, however, that if the legal descriptions on any Revised Survey differs
from these legal descriptions, then at Purchaser’s request, Seller will also
execute, acknowledge and deliver a quitclaim deed in standard form utilizing the
legal description from the Revised Survey;


1184306 v7
18

--------------------------------------------------------------------------------




(iv)    a duly executed and acknowledged bill of sale, assignment and assumption
in the form attached hereto as Exhibit “D” and incorporated herein (“Bill of
Sale, Assignment and Assumption”) conveying without warranty the Personalty and
assigning Seller’s interest in the Leases, if any, all assignable Contracts to
be assigned to and assumed by Purchaser pursuant to the provisions of
Section 1.2, above, and any Intangibles, and incorporating the provisions of
Section 3.5, above. Seller shall assign the Leases and such Contracts to
Purchaser at Closing, and Purchaser shall assume all liability thereunder on a
“going-forward” basis only. Seller hereby agrees (which agreement shall survive
the closing) to indemnify, defend, and hold Purchaser free and harmless from any
cost, liability, damage or expense (including attorneys’ fees) arising out of or
relating to Seller’s failure to perform any of the obligations of Seller under
the Leases and Contracts, to the extent accruing prior to the Closing Date.
Purchaser hereby agrees (which agreement shall survive the closing) to
indemnify, defend, and hold Seller free and harmless from any cost, liability,
damage or expense (including attorneys’ fees) arising out of or relating to
Purchaser’s failure to perform any of the obligations of Purchaser under the
Leases and Contracts, to the extent accruing from and after the Closing Date;
(v)    certificates of Seller respecting the “non-foreign” status of Seller in
the form set forth in Exhibit “E” attached hereto and incorporated herein;
(vi)    a Closing Statement;
(vii)    if required in the County or State in which the Property is located, a
transfer tax declaration (or equivalent) signed by Seller for the Deed;
(viii)    an owner’s title affidavit, in form reasonably acceptable to the Title
Company;
(ix)    a broker’s lien waiver in such form as Title Company may reasonably
require;
(x)    an Affidavit Regarding Commercial Real Estate Brokers in the form set
forth in Exhibit “F” attached hereto and incorporated herein;
(xi)    such documents as may be reasonably required by Purchaser or the Title
Company, authorizing Seller to consummate the sale of the Property in accordance
with this Agreement and designating those persons authorized to execute and
deliver all necessary documents at Closing; and
(xii)    any other documents which may be reasonably requested by the Purchaser
or Title Company to consummate the sale of the Property.
(b)    Purchaser’s Deliveries. At Closing, Purchaser shall deliver the following
documents and instruments:
(i)    the Purchase Price to Seller;


1184306 v7
19

--------------------------------------------------------------------------------




(ii)    such other documents as may be reasonably required by Seller or Title
Company, authorizing Purchaser to consummate the purchase of the Property in
accordance with this Agreement and designating those persons authorized to
execute and deliver all necessary documents at Closing;
(iii)    a duly executed and acknowledged Bill of Sale, Assignment and
Assumption;
(iv)    a Closing Statement;
(v)    if required in the County or State in which the Property is located,
transfer tax declaration (or equivalent) signed by Purchaser for the Deed;
(vi)    an Affidavit Regarding Commercial Real Estate Brokers in the form set
forth in Exhibit “F” attached hereto and incorporated herein; and
(vii)    such evidence of Purchaser’s power and authority as Title Company may
reasonably require.
(c)    Prorations and Credits.
(i)    At Closing, the following items shall be prorated as of 12:01 a.m. of the
Closing Date with respect to the Property only: collected Rents (as hereinafter
defined); fees and assessments; prepaid expenses and obligations under
Contracts; accrued expenses; ad valorem real estate taxes and assessments (“Ad
Valorem Taxes”) for the year of Closing; personal property taxes assessed
against the Personality; water and other utility charges; all other operating
costs and expenses that are customarily prorated in similar transactions (but
not including insurance premiums, management fees, employee costs, etc.). As
used herein “Rents” shall mean and include fixed monthly rentals, additional
rentals, if any, all utility charges and any other recurring charges payable by
Tenants under the Leases and shown on the Rent Roll.
(ii)    If the Ad Valorem Taxes for the year of Closing are not known, taxes
shall be prorated based on the current year’s valuation or assessment and the
last known millage rate, but if the actual taxes for the year of Closing are
more or less than the amount prorated, then, upon demand by Purchaser, such
taxes shall be reprorated to reflect the actual amount of taxes due for the year
in which the Closing occurs. If the amount of any other items to be prorated is
not then ascertainable, the proration thereof shall be on the basis of the most
recent ascertainable data. To the extent that Seller completes any tax appeal
which results in savings for periods prior to but not after Closing, Seller
shall be entitled to retain all savings. To the extent that Seller completes any
tax appeal which results in savings for periods prior to and after Closing, the
parties agree to reprorate any such taxes and to share in the costs of such
appeal, including attorneys’ fees and costs, based on the parties' pro rata
ownership of the Property for such tax period. The provisions of this paragraph
shall survive Closing.


1184306 v7
20

--------------------------------------------------------------------------------




(iii)    Purchaser shall take all steps necessary to effectuate the transfer of
all utilities for the Property to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Purchaser shall further
attempt to have all utility meters for the Property read as of the Closing Date.
Seller shall pay all utilities up to and including the Closing Date and all
utilities for the Property thereafter shall be paid by Purchaser. Seller shall
be entitled to recover any and all deposits held by any utility company for the
Property as of the date of Closing. To the extent Purchaser fails to provide,
where required, deposits to any such utility company(s) so as to prevent the
timely release of Seller’s deposit(s) by the utility company(s) on the Closing
Date, the amount of such deposit(s) for the Property shall be credited to Seller
and the Purchase Price shall be adjusted accordingly. In such event, the
deposit(s) will be assigned to Purchaser who shall have rights to have the
deposit(s) released to it upon satisfaction of the conditions imposed by the
utility company. The amounts charged to tenants for water and sanitary sewer
charges as shown on the rent rolls furnished by Seller to Purchaser reflect
charges billed to residents based upon meter readings of “RUBS” (resident
utility billing systems) billing periods thirty (30) to ninety (90) days prior
to the Closing Date. Accordingly, if Purchaser receives water and sewer charges
for time periods preceding and/or including the Closing Date, Purchaser shall
pay to Seller the amounts collected that relate to any period of time prior to
the Closing Date. Purchaser agrees to promptly bill all tenants for those water
and sanitary charges and use reasonable commercial efforts to collect those
charges after Closing. The provisions of this paragraph shall govern and
supersede any language to the contrary in this Agreement solely with respect to
the collection of post closing water and sanitary sewer charges from tenants.
The provisions of this paragraph shall survive Closing of the transactions
contemplated by this Agreement.
(iv)    Seller shall deliver to the Purchaser any rents paid to the Seller by
Tenants subsequent to the Closing Date. No proration shall be made for rents
delinquent as of the Closing Date (hereinafter called the “Delinquent Rents”).
Rents collected after the Closing Date from tenants whose rental was delinquent
at the Closing Date shall be deemed to apply first to the current rental due at
the time of payment and second to rentals which were delinquent as of the
Closing Date. Rents collected after the Closing Date to which Seller is entitled
shall be promptly paid to Seller. For a period of sixty (60) days after the
Closing Date, Purchaser shall use reasonable efforts to collect all rents which
are delinquent as of the Closing Date with no obligation to incur any expenses
or commence litigation to collect such rents. Commencing as of sixty one (61)
days after the Closing Date, Seller may use reasonable efforts, including
litigation, to collect any rents delinquent as of the Closing Date which are
still uncollected; provided, however, in exercising its remedies against tenants
as outlined in this Section, Seller shall not evict any tenant of the Property
or otherwise unreasonably interfere with Purchaser’s operation of the Property.
With respect to all unapplied security deposits, if any, made by Tenants at the
Property, Purchaser shall receive a credit toward the Purchase Price for all
such security deposits then held on behalf of Seller at Closing. Seller
represents and warrants to Purchaser that there are no leasing commissions with
respect to the Leases.


1184306 v7
21

--------------------------------------------------------------------------------




(v)    At Closing Purchaser shall be entitled to a credit in the amount of the
Security Deposits reflected on the Rent Roll pursuant to Section 1.1(f), above.
If any of the aforesaid prorations cannot be calculated accurately on the
Closing Date, either party owing the other party a sum of money based on
proration(s) calculated after the Closing Date shall promptly pay said sum to
the other party. Any post-closing adjustments to the prorations made at Closing
pursuant to this Section 8(c) shall be made within ninety (90) days after
Closing, except post-closing adjustments of Ad Valorem Taxes, which shall be
made within ten (10) days after written demand therefor is made by either party
hereto to the other party with a copy of the actual tax bill(s) attached.
(vi)    No later than five (5) days prior to the Closing Date (the “Walk Through
Date”), a representative of Purchaser and a representative of Seller shall
conduct an onsite walk-through of the then unoccupied rental units on the
Property to determine whether such unoccupied rental units are in “rent ready”
condition. With respect to any rental unit that is vacated on or before the Walk
Through Date that Seller has not placed in a “rent ready” condition before the
Walk Through Date, Purchaser shall receive a credit against the Purchase Price
at Closing in the amount of $750.00 per unit. With respect to any rental unit
that is vacated following the Walk Through Date, Seller shall have no obligation
to place the same in a “rent ready” condition before Closing and Purchaser shall
not receive a credit against the Purchase Price at Closing. As used herein,
“‘rent ready’ condition” means Seller’s practice and procedures, as of the date
of this Agreement, for placing units in “rent ready” condition.
(vii)    Nothing contained in this Section 7.2(c) shall be construed as limiting
Purchaser’s rights and Seller’s obligations under the other provisions of this
Agreement.
(d)    Purchaser’s Assumption. Purchaser agrees to assume and perform all of the
covenants of Seller pursuant to the Leases and Contracts, arising or accruing
after the Closing Date. Purchaser indemnifies and holds Seller harmless from and
against any and all claims, costs and expenses (including reasonable attorneys’
fees) asserted against or incurred by Seller and arising out of the failure of
Purchaser to perform its obligations pursuant to this Section 7.2(d). Seller
agrees to perform all of the covenants of Seller pursuant to the Leases and
Contracts, arising or accruing on or before the Closing Date. Seller indemnifies
and holds Purchaser harmless from and against any and all claims, costs and
expenses (including reasonable attorneys’ fees) asserted against or incurred by
Purchaser and arising out of the failure of Seller to perform its obligations
pursuant to this Section 7.2(d).
(e)    Survival Provisions. The agreements set forth in subparagraphs (c) and
(d) of this Section 7.2 shall survive the Closing and be enforceable until fully
performed.


1184306 v7
22

--------------------------------------------------------------------------------




7.3    Closing Costs. Seller shall pay for (i) all transfer taxes, recording
fees, documentary stamp or similar taxes payable in connection with the delivery
of the Deed; the (ii) real estate commission described in Section 7.4, below;
and (iii) one-half of the escrow fees charged by the Escrow Agent. Purchaser
shall pay for the cost of (or, if applicable, reimburse Seller for its cost in
obtaining): (i) all title examinations, fees and updates, the Commitment and any
and all endorsements to the title policy issued by the Title Company at the
Closing; (ii) the Revised Survey; (iii) one-half of the escrow fees charged by
the Escrow Agent; (iv) all financing costs, including, but not limited to
Georgia intangible taxes and recording fees related to Purchaser’s loan; (v)
green energy audit reports for the Real Property; and (vi) all other closing
costs of any nature and costs of any inspections or tests it authorizes or
conducts. Except as otherwise provided in Sections 6.3 and 6.4, each party shall
be responsible for the payment of its own attorneys’ fees.
7.4    Real Estate Commissions. Seller shall pay a real estate commission to
Walker & Dunlop (“Broker”) at Closing pursuant to a separate agreement with
Broker. Other than as stated in the previous sentence, Seller and Purchaser each
represent and warrant to the other that no real estate brokerage commission is
payable to any person or entity in connection with the transaction contemplated
hereby, and each agrees to and does hereby indemnify and hold the other harmless
against the payment of any commission to any person or entity claiming by,
through or under Seller or Purchaser, as applicable. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing.


1184306 v7
23

--------------------------------------------------------------------------------




VIII.
Condemnation


8.1    Condemnation. If, prior to Closing, any governmental authority or other
entity having condemnation authority shall institute an eminent domain
proceeding or take any steps preliminary thereto (including the giving of any
direct or indirect notice of intent to institute such proceedings) with regard
to a material portion of the Real Property, Seller shall promptly deliver
written notice thereof to Purchaser and Purchaser shall be entitled, as its sole
remedy, to terminate this Agreement upon written notice to Seller (a) within ten
(10) days following notice by Seller to Purchaser of such condemnation, or
(b) on the Closing Date, whichever occurs first. In the event Purchaser does not
terminate this Agreement pursuant to the preceding sentence, Purchaser shall be
conclusively deemed to have elected to accept such condemnation and waives any
right to terminate this Agreement as a result thereof. For purposes of this
Section “material” shall mean (i) the offered value of the portion of the
Property being taken by eminent domain is equal to or greater than $500,000.00,
(ii) a taking of any point of access of the Real Property, (iii) a taking of any
parking spaces at the Property that affects the legal conforming status of the
Property with applicable zoning laws, or (iv) a taking that would affect the
legal conforming status of the Property with applicable zoning laws. In the
event Purchaser elects to terminate this Agreement under this Section 8.1, the
Earnest Money, including the Non-Refundable Deposit, shall be returned to
Purchaser promptly, and neither party to this Agreement shall thereafter have
any further rights or obligations hereunder (except with respect to the
Surviving Terms). If Purchaser waives (or is deemed to have waived) the right to
terminate this Agreement as a result of such a condemnation, despite such
condemnation, Seller and Purchaser shall close this Agreement in accordance with
the terms hereof with no reduction in the Purchase Price, and Seller shall
assign to Purchaser at Closing all of Seller’s right, title and interest in and
to all proceeds resulting or to result from said condemnation.


1184306 v7
24

--------------------------------------------------------------------------------




IX.
Casualty


9.1    Casualty Loss Notice. If, prior to the Closing, any of the Improvements
shall be damaged by fire or other casualty (collectively, “Casualty”), Seller
shall promptly deliver to Purchaser written notice (“Casualty Loss Notice”) of
such Casualty.
9.2    Material Loss. For the purposes of this Section 9.2, “Material Damage”
shall mean damage to the Improvements of such nature that the cost of restoring
the same to their condition prior to the Casualty will exceed $500,000.00,
whether or not such damage is covered by insurance. If the Improvements have
sustained Material Damage by a Casualty, Purchaser may, at its option, terminate
this Agreement by delivering written notice to Seller within ten (10) days after
delivery of the Casualty Loss Notice, in which event, the Earnest Money,
including the Non-Refundable Deposit, shall be promptly returned to Purchaser
and neither party hereto shall have any further rights or obligations hereunder
(except with respect to the Surviving Terms). Failure of Purchaser to deliver
written notice of termination within said ten (10) day period shall be
conclusively deemed to be an election not to terminate this Agreement. In the
event Purchaser elects to terminate this Agreement under this Section 9.2, the
Earnest Money, including the Non-Refundable Deposit, shall be returned to
Purchaser, and thereafter neither party to this Agreement shall thereafter have
any further rights or obligations hereunder, except with respect to the
Surviving Terms. In the event this Agreement is not terminated pursuant to the
provisions of this Section 9.2, and Seller has not fully repaired the damage
prior to Closing, then Purchaser shall receive (a) a credit against the cash
balance of the Purchase Price payable at Closing to the extent of payments
received by or on behalf of Seller prior to the Closing Date and not previously
expended on repairs (such repairs to be evidenced by Seller delivering to
Purchaser: (i) interim lien waivers from Seller's contractors and subcontractors
performing such repairs, and (ii) reasonable evidence that all invoices for such
repairs have been paid in full) under any applicable insurance policy or
policies in effect with respect to the Property, (b) an assignment of Seller's
rights to any payments which may be payable subsequent to the Closing Date under
any applicable insurance policy or policies in effect with respect to the
Property (or, if Seller’s insurer does not permit such policy and/or payments to
be assigned to Purchaser, an estimated credit for such amounts, with later
appropriate adjustments), (c) an assignment of Seller's rights to payments with
respect to rents due subsequent to the Closing Date under any rental insurance
policy or policies with respect to the Property, if any, and (d) a credit
against the cash balance of the Purchase Price payable at the Closing in an
amount equal to the aggregate amount of the deductibles with respect to all such
insurance policies (the foregoing are collectively referred to herein as
"Purchaser's Casualty Reimbursements").
9.3    Non-Material Loss. In the event the cost of restoration following a
Casualty is less than two percent (2%) of the Purchase Price, the rights and
obligations of the parties shall not be affected thereby, the Agreement shall
remain in full force and effect, and if Seller has not fully repaired the damage
prior to Closing, then Purchaser shall receive Purchaser's Casualty
Reimbursements.


1184306 v7
25

--------------------------------------------------------------------------------




9.4    Determination of Cost of Restoration. In the event of a Casualty, the
parties shall attempt to agree, on or before the expiration of ten (10) days
after the date of delivery of the Casualty Loss Notice, to agree on the
estimated cost of restoration for all purposes of this Article IX. In the event
that the parties are unable to so agree on or before the expiration such ten
(10) day period, then, Purchaser and Seller agree that they shall appoint a
third party contractor or other expert reasonably acceptable to both parties to
determine the cost of such restoration, in which case, the determination of such
third party contractor or expert shall be binding upon both parties.
9.5    Delay in Completion of Repairs. If Seller has elected to repair, or if
Seller’s lender requires Seller to repair, and if the repairs cannot be
completed by the Closing Date, this transaction shall close and Purchaser shall
receive Purchaser's Casualty Reimbursements.
9.6    Postponement of Closing. If, as a result of a Casualty, any
determination, election or agreement required by the terms of this Article IX is
not made by the Closing Date, the Closing Date shall be extended until five (5)
days after said determination, election or agreement is made, subject to such
further extension as may be allowed by the terms of this Article IX and
notwithstanding anything in Section 7.1 of this Agreement to the contrary;
provided, however, if said determination, election or agreement has not been
made within five (5) days following the originally scheduled Closing Date, this
Agreement shall automatically terminate and neither party shall have any further
rights or obligations hereunder (except with respect to the Surviving Terms) and
the Initial Deposit and Additional Deposit shall be returned to Purchaser
following Purchaser’s delivery of the Documents and Purchaser’s Information.
X.
Representations and Warranties


10.1    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as follows as of the Effective Date and through the Closing Date:
(a)    Seller is duly organized or formed, validly existing and in good standing
under the laws of the state of its formation or incorporation and is qualified
to transact business in the state in which the Property is located.
(b)    The execution and delivery of this Agreement and the performance of
Seller’s obligations hereunder have been duly authorized by all necessary action
on the part of Seller, and this Agreement constitutes the legal, valid and
binding obligation of Seller, subject to equitable principles and principles
governing creditors’ rights generally.
(c)    The execution and delivery of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby will not
(i) violate any judgment, order, injunction, decree, regulation or ruling of any
court or (ii) conflict with, result in a breach of, or constitute a default
under the organizational documents of Seller, any note or other evidence of
indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which Seller
may be bound.


1184306 v7
26

--------------------------------------------------------------------------------




(d)    There are no legal actions, suits or similar proceedings pending and
served, or to Seller's knowledge, threatened in writing against Seller or the
Property except for that certain action known as Gwinnett County, Georgia v.
Wilkinson CGR Lawrenceville, LLC; CW Capital, LLC, n/k/a Walker & Dunlap
Capital, LLC; Federal National Mortgage Association (Fannie Mae); Gwinnett
County Superior Court Civil Action File No. 15-A-02523-8 with regard to the
compensation amount for the 2014 taking of 6,515.35 square feet of the Property
for a permanent construction easement and the construction and maintenance of
slopes; and 271.45 linear feet of the Property for limited access rights, which
such claim is in the process of being settled and shall remain with Seller and
shall not be assigned to Purchaser.
(e)    Seller is not a “foreign person” or “foreign corporation” as those terms
are defined in the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
(f)    No consent, waiver, approval or authorization is required from any person
or entity (that has not already been obtained) in connection with the execution
and delivery of this Agreement by Seller or the performance by Seller of the
transactions contemplated hereby.
(g)    Seller has not received written notice of any code violations or open or
expired permits affecting the Property.
(h)    To the Seller’s knowledge, the Personalty described in Exhibit “B”
attached hereto is a materially accurate and complete list of all material
tangible personal property owned by Seller relating to the ownership,
management, operation, maintenance or repair of the Real Property. To Seller’s
knowledge, all of the Personalty is located at the Real Property. To Seller’s
knowledge, Seller has (and can convey at Closing) good title to the Personalty,
free and clear of all liens, encumbrances, security interests and adverse claims
of any kind or nature whatsoever, other than liens, encumbrances and security
interests that will be terminated at or prior to Closing.
(i)    To Seller’s knowledge, the schedule of Contracts described on Exhibit “G”
attached hereto, is an accurate and complete list of all presently effective
contracts, agreements, warranties and guaranties relating to the leasing,
advertising, promotion, design, construction, ownership, management, operation,
maintenance or repair of the Real Property. To Seller’s knowledge, Seller has
(and can convey at Closing) good title to the Leases and the Contracts, free and
clear of all liens, encumbrances, security interests and adverse claims of any
kind or nature whatsoever, other than liens, encumbrances and security interests
that will be terminated at or prior to Closing.


1184306 v7
27

--------------------------------------------------------------------------------




(j)    To Seller's knowledge, (i) the Rent Roll is, and each updated Rent Roll
provided after the date hereof will be, accurate and complete in all material
respects as of the date thereof; and (ii) all of the Leases are described on the
Rent Roll, and there are no persons leasing, using or occupying the Real
Property or any part thereof except the Tenants under the Leases. Except as set
forth on the applicable Rent Roll, to Seller’s knowledge: (a) the Leases are in
full force and effect, have not been amended or modified, and the full current
rent is accruing thereunder, (b) no monthly rent has been paid more than one (1)
month in advance (except as reflected on the Rent Roll and otherwise expressly
permitted or required pursuant to the terms of the Lease) and no security
deposit or prepaid rent not reflected on the Rent Roll has been paid, (c) no
event has occurred or condition exists which, with or without notice or the
passage of time, or both, would constitute a breach or a default by the
landlord, (d) Seller has received no notice from any Tenant under the Leases
claiming any breach or default by Seller under any of the Leases, and (e) no
concession, moving or relocation allowance or credit, or other payment or credit
of any kind is presently owed, or will or could become due and payable, to any
tenant under the Leases.
(k)    Seller has received no written notice, citation or other claim alleging
any violation of any such law, statute, rule, regulation, ordinance, covenant,
condition or restriction.
(l)    To Seller’s knowledge, and except as disclosed by the Environmental
Report, there are no Hazardous Substances or storage tanks of any kind present
in, on or under the Real Property, and to Seller’s knowledge, there is no
present Release (defined below) or threatened Release of any Hazardous
Substances in, on or under the Real Property in violation of Hazardous Substance
Laws. To Seller’s knowledge, Seller has never used the Real Property or any part
thereof, and has never knowingly permitted any person to use the Real Property
or any part thereof, for the production, processing, manufacture, generation,
treatment, handling, storage or disposal of Hazardous Substances in violation of
applicable Hazardous Substance Laws. Seller shall not be deemed to have breached
the foregoing representations and warranties with respect to the safe and lawful
use and storage by Seller, any tenant or any other person of quantities of (i)
pre-packaged supplies, cleaning materials and petroleum products customarily
used in the operation and maintenance of comparable multifamily properties, (ii)
cleaning materials, personal grooming items and other items sold in pre-packaged
containers for consumer use and used by tenants and occupants of residential
dwelling units in the Property, and (iii) petroleum products used in the
operation and maintenance of motor vehicles from time to time located on the
Property’s parking areas, so long as all of the foregoing are used, stored,
handled, transported and disposed of in compliance with Environmental Laws
(collectively, "Lawful Substances"). As used in this Agreement, the term
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including continuing migration, of Hazardous Substances into or
through soil, surface water or groundwater.
(m)    No withholding of tax or reporting will be required with respect to the
sale of the Property by Seller.


1184306 v7
28

--------------------------------------------------------------------------------




(n)    Seller is solvent, has not made a general assignment for the benefit of
its creditors, and has not admitted in writing its inability to pay its debts as
they become due, nor has Seller filed, nor does it contemplate the filing of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or any other proceeding for the relief of debts in general, nor has
any such proceeding been instituted by or against Seller.
(o)    All loans with lenders with liens affecting the Property are currently in
good standing and not in default, and Seller shall cause all lenders to reconvey
or release (as applicable) such liens at the Closing.
(p)    To Seller’s knowledge, the transaction contemplated by this Agreement
(and any underlying obligations contemplated by this Agreement) does not and
shall not constitute a non-exempt prohibited transaction under the Employee
Retirement Income Security Act of 1974 (“ERISA”) or a comparable violation of
state law.
(q)    Seller is not any of the following: (i) a person or entity that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) (herein called
the “Executive Order”); (ii) a person or entity owned or controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) a
person or entity that is named as a “specifically designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department’s Office of Foreign Assets Control (herein called “OFAC”) at its
official website, http://www.treas.gov/offices/enforcement/ofac; (iv) a person
or entity that is otherwise the target of any economic sanctions program
currently administered by OFAC; or (v) to Seller’s knowledge, a person or entity
that is affiliated with any person or entity identified in the foregoing clauses
(i), (ii), (iii), or (iv).
(r)    Seller owns no real property or personal property except for the
Property. No affiliate of Seller owns any real or personal property (tangible or
intangible, and specifically including contract rights) located on or used
solely in connection with the Property.


1184306 v7
29

--------------------------------------------------------------------------------




10.2    Survival of Seller’s Representations and Warranties; Limited Liability.
The representations and warranties of Seller set forth in Section 10.1, will
survive the Closing for a period of nine (9) months. Purchaser will not have any
right to bring any action against Seller as a result of any untruth or
inaccuracy of such representations and warranties, or any such breach, unless
and until the aggregate amount of all liability and losses arising out of any
such untruth or inaccuracy, or any such breach, exceeds Twenty Thousand and
No/100 Dollars ($20,000.00). In addition, in no event will Seller’s liability
for all such breaches exceed, in the aggregate, Five Hundred Thousand and No/100
Dollars ($500,000.00). Seller shall have no liability with respect to any of
Seller’s representations, warranties and covenants herein if, prior to the
Closing, Purchaser has actual knowledge of any breach of a representation,
warranty or covenant of Seller herein, or prior to Closing Purchaser obtains
actual knowledge (from whatever source, including, without limitation, any
tenant estoppel certificates, as a result of Purchaser’s due diligence or
written disclosure by Seller or Seller’s agents and employees) that contradicts
any of Seller’s representations and warranties herein, and Purchaser
nevertheless consummates the transaction contemplated by this Agreement. All
other representations, warranties, covenants and agreements made or undertaken
by Seller under this Agreement, unless otherwise specifically provided herein,
will not survive the Closing Date but will be merged into the Deed and other
Closing documents delivered at the Closing. For purposes of this Agreement and
any document delivered at Closing, whenever the phrase “to Seller’s knowledge,”
or the “knowledge” of any Seller or words of similar import are used, they shall
be deemed to refer to facts within the actual knowledge only of Phil Deguire,
CEO of The Wilkinson Group, Inc. and no others, at the times indicated only,
without duty of inquiry whatsoever. Seller represents and warrants to Purchaser
that the individual named in the immediately preceding sentence is a
representative of Seller who, in the ordinary course of Seller’s business,
typically has knowledge of the relevant facts with respect of the matters set
forth herein. Purchaser acknowledges that the individual named above is named
solely for the purpose of defining and narrowing the scope of Seller’s knowledge
and not for the purpose of imposing any liability on or creating any duties
running from such individual to Purchaser. Purchaser covenants that it will
bring no action of any kind against such individuals, any shareholder, manager,
officer partner or member of Seller, as applicable, or related to or arising out
of these representations and warranties.
10.3    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller the following:
(a)    Purchaser is duly organized and validly existing under the laws of the
state of its formation or incorporation and shall be qualified to transact
business in the state in which the Property is located prior to the Closing
Date.
(b)    The execution and delivery of this Agreement and the performance of
Purchaser’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Purchaser and this Agreement constitutes the
legal, valid and binding obligation of Purchaser, subject to equitable
principles and principles governing creditors’ rights generally.


1184306 v7
30

--------------------------------------------------------------------------------




(c)    The execution and delivery of this Agreement by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or governmental authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
(d)    No consent, waiver, approval or authorization is required from any person
or entity (that has not already been obtained) in connection with the execution
and delivery of this Agreement by Purchaser or the performance by Purchaser of
the transactions contemplated hereby.
(e)    Purchaser has not (i) commenced a voluntary case, or had entered against
it a petition, for relief under any federal bankruptcy act or any similar
petition, order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (ii) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.
(f)    Purchaser is not any of the following: (i) a person or entity that is
listed in the annex to, or is otherwise subject to the provisions of the
Executive Order; (ii) a person or entity owned or controlled by, or acting for
or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person or
entity that is named as a “specifically designated national” or “blocked person”
on the most current list published by OFAC at its official website,
http://www.treas.gov/offices/enforcement/ofac; (iv) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (v) to Purchaser's knowledge, a person or entity that is affiliated
with any person or entity identified in the foregoing clauses (i), (ii), (iii),
or (iv).
XI.
Miscellaneous


11.1    Entire Agreement. This Agreement contains the entire agreement of the
parties hereto. There are no other agreements, oral or written, and this
Agreement can be amended only by written agreement signed by the parties hereto.


1184306 v7
31

--------------------------------------------------------------------------------




11.2    Agreement Binding on Parties. This Agreement, and the terms, covenants,
and conditions herein contained, shall inure to the benefit of and be binding
upon the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Except as otherwise provided in the next sentence of this
Section 11.2, Purchaser shall not have the right to assign its rights under this
Agreement, or any interest hereunder, except with the prior written consent of
Seller, which consent may be given or withheld in Seller’s sole discretion.
Notwithstanding the foregoing, Purchaser may assign its rights under this
Agreement upon the satisfaction of all of the following conditions: (i) the
assignee of Purchaser shall be an affiliate of Purchaser or an entity
controlling, controlled by, or under common control with Purchaser created for
the purpose of acquiring the Property, and shall assume all of the obligations
of Purchaser under this Agreement, (ii) all of the Earnest Money must have been
delivered in accordance with Section 2.2, (iii) Purchaser shall remain primarily
liable for the performance of Purchaser’s obligations, and (iv) a copy of the
fully executed written assignment and assumption agreement shall be delivered to
Seller at or prior to Closing.
11.3    Notice. Any notice, communication, request, reply or advice
(collectively, “Notice”) provided for or permitted by this Agreement to be made
or accepted by either party must be in writing. Notice may, unless otherwise
provided herein, be given or served by (i) depositing the same in the United
States mail, postage paid, certified, and addressed to the party to be notified,
with return receipt requested, (ii) by delivering the same to such party, or an
agent of such party, in person or by commercial courier, or (iii) by facsimile,
(iv) electronic mail, or (v) by depositing the same into custody of a nationally
recognized overnight delivery service such as Federal Express Corporation or
Airborne Express. Notice deposited in the mail in the manner hereinabove
described shall be effective upon receipt. Notice given using the methods
described above in subsection (ii), above, shall be effective upon receipt or
refusal to accept delivery. Notice given using the methods described above in
subsections (iii) and (iv), above, shall be effective upon receipt as evidenced
by a printed confirmation of transmission from Sender’s facsimile machine
showing the recipient’s fax number and the date and time of transmission. Notice
given using the methods described above in subsection (v), above, shall be
deemed delivered one (1) business day after deposit with the nationally
recognized overnight delivery service. For the purposes of notice, the addresses
of the parties shall, until changed as hereinafter provided, be as follows:


1184306 v7
32

--------------------------------------------------------------------------------




Seller:
WILKINSON CGR LAWRENCEVILLE, LLC
 
c/o The Wilkinson Group, Inc.
 
2100 Riveredge Parkway, Suite 825
 
Atlanta, GA 30328
 
Attention: Phillip R. Deguire
 
Fax No. (770) 952-0029
 
Email: Phil.Deguire@wilkinsonrea.com
 
 
with a copy to:
CASE POMEROY PROPERTIES
 
Attention: Felice Lista, President
 
521 Fifth Avenue, 36th Floor
 
New York, NY 10175
 
Fax No.: (212) 338-9574
 
Email: fmlista@casepomeroy.com
 
 
with a copy to:
HOLLAND & KNIGHT LLP
 
Attention: James Seay, Esq.
 
200 South Orange Avenue, Suite 2600
 
Orlando, FL 32801
 
Fax No.: (407) 903-7712
 
Email: james.seay@hklaw.com
 
 
with a copy to:
THOMAS LAW, LLC
 
Attention: Don Thomas, Esq.
 
1418 Dresden Drive, Suite 235
 
Atlanta, GA 30319
 
Fax No.: (404) 816-9724
 
Email: dthomas@thomaslawgp.com
 
 
Purchaser:
STEADFAST ASSET HOLDINGS, INC.
 
18100 Von Karman, Suite 500
 
Irvine, CA
 
Attention: William C. Stoll
 
Fax No.: (949) 852-0143
 
Email: bill.stoll@steadfastco.com
 
 
with a copy to:
MORRIS, MANNING & MARTIN, LLP
 
1600 Atlanta Financial Center
 
3343 Peachtree Road, NE
 
Atlanta, GA 30326
 
Fax No.:
 
Email: cgraham@mmmlaw.com









1184306 v7
33

--------------------------------------------------------------------------------




The parties hereto shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address within the United States of America by at least five (5) days
written notice to the other party. Notices may be given on behalf of a party by
their respective counsel.
11.4    Time of the Essence. Time is of the essence in all things pertaining to
the performance of this Agreement.
11.5    Governing Law and Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA,
WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
NOTWITHSTANDING THE FOREGOING, ANY ACTION ARISING OUT OF THIS AGREEMENT MUST BE
COMMENCED BY PURCHASER OR SELLER IN THE STATE COURTS OF THE STATE OF GEORGIA, OR
IN U.S. FEDERAL COURT FOR THE APPLICABLE DISTRICT OF GEORGIA AND EACH PARTY
HEREBY CONSENTS TO THE JURISDICTION OF THE ABOVE COURTS IN ANY SUCH ACTION AND
TO THE LAYING OF VENUE IN THE STATE OF GEORGIA. ANY PROCESS IN ANY SUCH ACTION
SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO THE
PARTIES AT THEIR RESPECTIVE ADDRESS DESCRIBED IN SECTION 11.3 HEREOF.
11.6    Escrow Agent. Escrow Agent hereby accepts its designation as Escrow
Agent hereunder and agrees to hold and disburse the Earnest Money as herein
provided. Escrow Agent shall not be liable for any acts taken in good faith,
shall only be liable for its willful default or gross negligence, and may, in
its sole discretion, rely upon the oral or written notices, communications,
orders or instructions given by Purchaser or Seller. Except in the case of
Purchaser’s timely termination pursuant to Section 3.4, above, in the event of a
dispute between Purchaser and Seller under this Agreement sufficient in the
discretion of Escrow Agent to justify its doing so, Escrow Agent shall be
entitled to tender into the registry or custody of any court of competent
jurisdiction all money or property in its hands under the terms of this
Agreement, together with such legal proceedings as it deems appropriate, and
thereupon to be discharged from all further duties under this Agreement. Any
such legal action may be brought in any such court as Escrow Agent shall
determine to have jurisdiction thereof. Seller and Purchaser hereby agree to
indemnify and hold harmless Escrow Agent against any and all losses, claims,
damages, liabilities and expenses, including, without limitation, reasonable
costs of investigation and counsel fees and disbursements which may be imposed
upon Escrow Agent or incurred by it in connection with its acceptance of this
appointment as Escrow Agent hereunder or the performance of its duties
hereunder, including, without limitation, any litigation arising from this
Agreement or involving the subject matter hereof; provided, however, that if
Escrow Agent shall be found guilty of willful default or gross negligence under
this Agreement, then, in such event, Escrow Agent shall bear all such losses,
claims, damages and expenses; and provided further that neither Seller nor
Purchaser shall have any liability to Escrow Agent under this indemnity
provision for any cost of litigation incurred by Escrow Agent, including,
without limitation, attorney fees, arising or caused solely by the conduct of
the other party which results in a dispute solely between the other party and
Escrow Agent.


1184306 v7
34

--------------------------------------------------------------------------------




11.7    Section Headings. The section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections hereof.
11.8    Obligations. Except as expressly set forth in this Agreement, the terms,
conditions, obligations and rights set forth herein shall be deemed terminated
at the time of Closing, and will merge into the various documents executed and
delivered at the time of Closing.
11.9    Business Days. In the event that any date or any period provided for in
this Agreement shall end on a Saturday, Sunday or legal holiday, the applicable
date or period shall be extended to the first business day following such
Saturday, Sunday or legal holiday.
11.10    No Recordation. Without the prior written consent of Seller, unless in
the event of a suit for specific performance by Purchaser, there shall be no
recordation of either this Agreement or any memorandum hereof, or any affidavit
pertaining hereto, and any such recordation of this Agreement or memorandum
hereto, by Purchaser without the prior written consent of Seller shall
constitute a default hereunder by Purchaser, whereupon this Agreement shall, at
the option of Seller, terminate and be of no further force and effect. Upon
termination all Earnest Money shall be immediately delivered to Seller,
whereupon the parties shall have no further duties or obligations one to the
other (except with respect to the Surviving Terms).
11.11    Multiple Counterparts. This Agreement may be executed by facsimile or
emailed PDF document or in the original and in multiple counterparts (each of
which is to be deemed original for all purposes).
11.12    Severability. If any provision of this Agreement or application to any
party or circumstance shall be determined by any court of competent jurisdiction
to be invalid and unenforceable to any extent, the remainder of this Agreement
or the application of such provision to such person or circumstances, other than
those as to which it is so determined invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be valid and shall be enforced
to the fullest extent permitted by law.
11.13    1031 Exchange. Seller and Purchaser each shall have the right to
consummate the transaction contemplated in this Agreement as part of an exchange
of like‑kind property pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended, and the Regulations promulgated thereunder. Seller and
Purchaser agree to cooperate with each other to effect such an exchange for
Seller, Purchaser or both of them provided, however, (i) the ability of a party
to effect an exchange shall not be a condition precedent to that party's
obligations under this Agreement, (ii) an exchange being effected by a party
shall not result in any additional cost (other than a nominal cost) or liability
to the other party; (iii) neither party shall be obligated to take title to any
other real property in order to effect such an exchange for the other party;
(iv) no exchange shall delay the Closing Date; and (iv) any exchange being
effected by a party shall be effected by means of that party's use of a
qualified intermediary.


1184306 v7
35

--------------------------------------------------------------------------------




11.14    Prohibited Persons. Neither Seller nor Purchaser nor any of their
respective officers, directors, shareholders, partners, members or affiliates
(including without limitation indirect holders of equity interests in Purchaser)
is or will be an entity or person (i) that is listed in the Annex to, or is
otherwise subject to the provisions of Executive Order 13224 issued on September
24, 2001 ("EO13224"), (ii) whose name appears on the United States Treasury
Department's Office of Foreign Assets Control ("OFAC") most current list of
"Specifically Designated National and Blocked Persons" (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf),
(iii) who commits, threatens to commit or supports "terrorism," as that term is
defined in EO13224, (iv) is subject to sanctions of the United States government
or is in violation of any federal, state, municipal or local laws, statutes,
codes, ordinances, orders, decrees, rules or regulations relating to terrorism
or money laundering, including, without limitation, EO13224 and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, or (v) who is otherwise affiliated with any
entity or person listed above (any and all parties described in clauses (i) –
(v) above are herein referred to as a "Prohibited Person"). Seller and Purchaser
covenant and agree that neither Seller nor Purchaser nor any of their respective
officers, directors, shareholders, partners, members or affiliates (including
without limitation indirect holders of equity interests in Purchaser) shall (aa)
conduct any business, nor engage in any transaction or dealing, with any
Prohibited Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person, or (bb) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in EO13224. The provisions of this Section
shall survive the Closing or termination of this Agreement.
11.15    Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES, IRREVOCABLY AND
UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF
OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, THE PROPERTY, OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR
OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE FOREGOING.
11.16    Electronic Signature. For purposes of negotiating, executing and
amending this Agreement, any signed document transmitted by facsimile machine or
scanned email shall be treated in all manner and respects as an original
document. The signature of any party thereon shall be considered for those
purposes as an original signature, and the document transmitted shall be
considered to have the same binding legal effect as an original signature on an
original document. At the request of any party, a facsimile or scanned email
document shall be re-executed by all parties in original form. No party may
raise the use of a facsimile machine or scanned email, or the fact that any
signature was transmitted through the use of a facsimile or scanned email as a
defense to the enforcement of this Agreement.


1184306 v7
36

--------------------------------------------------------------------------------




XII.
Covenants


12.1    Seller covenants and agrees with Purchaser as follows:
(a)    Between the Effective Date and the Closing Date, Seller shall manage,
operate, maintain and repair the Property in the ordinary course of business in
accordance with Seller’s current management, operating, maintenance and repair
practices in effect as of the Effective Date (including, without limitation,
maintenance of substantially the same advertising and marketing programs for the
Real Property in effect as of the Effective Date), keep the Property in good
repair and working order and sound condition (normal wear and tear excepted),
substantially comply with all covenants, conditions, restrictions, laws,
statutes, rules, regulations and ordinances applicable to the Property, use
commercially reasonable efforts to keep the Leases and the Contracts in force,
and promptly give Purchaser copies of all default and other material written
notices given or received by Seller under the Leases (exclusive of customary
delinquency notices given to tenants) or the Contracts or any violation of or
material matters concerning any covenants, conditions, restrictions, laws,
statutes, rules, regulations or ordinances applicable to the Property. Seller
shall not (i) create or agree to any easements, liens, mortgages, encumbrances
or other interests that would affect the Property or Seller’s ability to comply
with this Agreement; (ii) initiate or consent to, approve or otherwise take any
action with respect to zoning or any other governmental rules or regulations
presently applicable to all or any part of the Real Property; or (iii) fail to
pay in a timely fashion all proper bills for labor or services for work
performed for or on behalf of Seller with respect to the Property. Between the
date of this Agreement and the Closing Date, Seller shall keep in force the
current property insurance coverage in place at the Property.
(b)    Immediately after Seller obtains any reliable information indicating that
any Hazardous Substances may be present or any Release or threatened Release of
Hazardous Substances may have occurred in, on or under the Real Property (or any
nearby real property which could migrate to the Real Property) or that any
violation of any Hazardous Substance Laws may have occurred at the Real
Property, Seller shall give written notice thereof to Purchaser with a
reasonably detailed description of the event, occurrence or condition in
question. Seller shall promptly furnish to Purchaser copies of all written
communications received by Seller from any person (including notices,
complaints, claims or citations that any Release or threatened Release of any
Hazardous Substances or any violation of any Environmental Laws has actually or
allegedly occurred) or given by Seller to any person concerning any past or
present Release or threatened Release of any Hazardous Substances in, on or
under the Real Property (or any nearby real property which could migrate to the
Real Property) or any past or present violation of any Environmental Laws at the
Real Property. Seller shall not be deemed to have breached the foregoing
covenants with respect to Lawful Substances.


1184306 v7
37

--------------------------------------------------------------------------------




(c)    Seller shall promptly (i) notify Purchaser in writing of any litigation,
arbitration, condemnation or administrative hearing before any court or
governmental agency concerning Seller or the Property that is instituted after
the Effective Date, other than eviction or unlawful detainer actions that will
be completed prior to Closing, (ii) provide to Purchaser copies of Contracts
entered into after the Effective Date (subject to the terms of Section 1.3
above) and any documents or materials received by Seller from and after the
Effective Date that would have been included in Seller’s Deliveries if received
prior to such date, and (iii) within two (2) business days after Seller’s
receipt of request therefor, provide to Purchaser an updated Rent Roll with all
information concerning the Leases updated through the date that is one (1)
business day before the date that the updated Rent Roll is delivered to
Purchaser.
(d)    Between the date of this Agreement and the Closing Date, Seller shall not
(i) in any manner sell, convey, assign, transfer, encumber or otherwise dispose
of the Property or any part thereof or interest therein except for replacements
with items of similar quality in the ordinary course of business, or (ii)
market, initiate, solicit, continue or respond to any offers or negotiations
related to the sale of the Property or any material portion thereof or interests
therein.
(e)    Seller shall not dissolve its existing entity and shall remain validly
existing and in good standing under the laws of the State of its formation
during the period commencing on the date of this Agreement and ending on the
date that is ten (10) months after the Closing Date; provided, however, that if
Purchaser gives Seller written notice of a claim under this Agreement on or
before the expiration of such period, such covenant shall extend until the date
such claim has been satisfactorily resolved in Purchaser’s reasonable
discretion.
12.2    Survival of Seller’s Covenants; Limited Liability. The covenants of
Seller set forth in Section 12.1, will survive the Closing for a period of nine
(9) months. Purchaser will not have any right to bring any action against Seller
as a result of any untruth or inaccuracy of such covenants, or any such breach,
unless and until the aggregate amount of all liability and losses arising out of
any such untruth or inaccuracy, or any such breach, exceeds Twenty Thousand and
No/100 Dollars ($20,000.00). In addition, in no event will Seller’s liability
for all such breaches exceed, in the aggregate, Five Hundred Thousand and No/100
Dollars ($500,000.00). Seller shall have no liability with respect to any of
Seller’s covenants herein if, prior to the Closing, Purchaser has actual
knowledge of any breach of a covenant of Seller herein, or prior to Closing,
Purchaser obtains actual knowledge (from whatever source, including, without
limitation, any tenant estoppel certificates, as a result of Purchaser’s due
diligence or written disclosure by Seller or Seller’s agents and employees) that
contradicts any of Seller’s covenants herein, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement. All other covenants
and agreements made or undertaken by Seller under this Agreement, unless
otherwise specifically provided herein, will not survive the Closing Date but
will be merged into the Deed and other Closing documents delivered at the
Closing. Purchaser covenants that it will bring no action of any kind against
such individuals, any shareholder, manager, officer partner or member of Seller,
as applicable, or related to or arising out of these covenants.


1184306 v7
38

--------------------------------------------------------------------------------






XIII.
Conditions


13.1    Escrow Agent shall not close the transaction contemplated by this
Agreement unless and until the following conditions precedent and contingencies
have been satisfied or waived in writing by the party for whose benefit the
conditions have been included:
(a)    All funds and instruments described in Article 7 have been delivered to
Escrow Agent, and Seller and Purchaser have approved, executed and delivered a
settlement statement reflecting the Purchase Price, all prorations, and all
closing costs as required under this Agreement (the “Settlement Statement”).
(b)    Seller shall have caused the title department of Escrow Agent to have
irrevocably committed to Purchaser in writing to issue an extended owner’s
policy of title insurance, in form and content in accordance with this
Agreement, insuring Purchaser’s fee simple title to the Real Property in an
amount equal to the Purchase Price subject only to the Permitted Exceptions and
subject to no conditions other than payment of the applicable premium therefor.
(c)    There shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, against the other
party that would materially and adversely affect that party’s ability to perform
its obligations under this Agreement.
If any of the foregoing conditions are not satisfied as of the Closing Date,
then Purchaser may elect, by delivering written notice (the "Conditions Notice")
to Seller on the Closing Date, to: (i) terminate this Agreement, in which event
Purchaser shall be entitled to receive a refund of the Earnest Money and the
parties thereafter will have no further rights, liabilities, or obligations
under this Agreement other than the rights and obligations that expressly
survive the termination of this Agreement; (ii) waive the foregoing conditions
and continue under this Agreement to Closing; or (iii) extend the Closing Date
for a period of up to five (5) days. In the event that the foregoing conditions
are not satisfied as of the extended Closing Date in all material respects, then
this Agreement shall automatically terminate, the Earnest Money shall be
refunded to Purchaser, and neither party shall have any further rights or
obligations hereunder, other than those which expressly survive termination.








1184306 v7
39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement under seal as of the Effective
Date.     
 
SELLER:
 
WILKINSON CGR LAWRENCEVILLE, LLC,
a Georgia limited liability company


By: WREP III Manager, LLC, a Georgia limited
        liability company, its managing member


   By: The Wilkinson Group, Inc., a Georgia
          Corporation, its manager


           By: _/s/ Charles W. Brammer_____________
                  Charles W. Brammer, Jr., Its President
 
                                   [Corporate Seal]







        


1184306 v7
40

--------------------------------------------------------------------------------




        


 
PURCHASER:


 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By: _/s/ Dinesh Davar________________________
Name: _Dinesh Davar________________________
Its: _Chief Financial Officer___________________















1184306 v7
41

--------------------------------------------------------------------------------




JOINDER BY ESCROW AGENT
CALLOWAY LAND AND TITLE, LLC referred to in this Agreement as the “Escrow Agent”
hereby acknowledges that it received this Agreement executed by Seller and
Purchaser and accepts the obligations of the Escrow Agent as set forth herein.
The Escrow Agent hereby agrees to hold and distribute the Earnest Money in
accordance with the terms and provisions of this Agreement.
 
CALLOWAY TITLE AND ESCROW, LLC


 
By: _/s/ S. Marcus Calloway___________________
Name: _S. Marcus Calloway___________________
Its: _Managing Member_______________________















1184306 v7
42

--------------------------------------------------------------------------------





EXHIBIT “A”
LEGAL DESCRIPTION
sugarmillpsaimage1.gif [sugarmillpsaimage1.gif]












 


43    

--------------------------------------------------------------------------------





EXHIBIT “B”
DUE DILIGENCE ITEMS
PURSUANT TO SECTION 3.2
psaexb1.jpg [psaexb1.jpg]





--------------------------------------------------------------------------------




psaexb2.jpg [psaexb2.jpg]





--------------------------------------------------------------------------------




psaexb3.jpg [psaexb3.jpg]





--------------------------------------------------------------------------------





EXHIBIT “C”
FORM OF DEED


STATE OF GEORGIA


COUNTY OF FULTON
After Recording Return to:
_______________________
___________________
___________________





LIMITED WARRANTY DEED


WILKINSON CGR LAWRENCEVILLE, LLC, a Georgia limited liability company
(“Grantor”), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, in hand paid at and before the sealing
and delivery of these presents, the receipt whereof is hereby acknowledged, has
granted, bargained, sold, aliened, conveys and confirmed, and by these presents
does grant, bargain, sell, alien, convey and confirm unto does hereby convey to
_________________________________________, a _____________________________
(“Grantee”), all of Grantor’s right, title and interest in and to the following
described real property (the “Property”) situated in Gwinnett County, Georgia,
together with all improvements thereon and all of Grantor’s interest in any
rights and privileges solely appurtenant thereto:


SEE EXHIBIT A ATTACHED HERETO AND BY THIS REFERENCE MADE A PART HEREOF.
SUBJECT TO: the permitted exceptions set forth on Exhibit B attached hereto and
by this reference made a part hereof.


AND TO HOLD, the same in fee simple title forever.


GRANTOR hereby binds itself and its successors to warrant and defend the title
to the Property unto Grantee against the claims of all persons claiming by,
through or under Grantor and no other, subject to the matters set forth above.




[Signature Page Follows]




11184306 v7
45

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Limited Warranty Deed to be executed
this ____ day of ________________, 201_.




Signed, sealed and delivered
in the presence of:


Unofficial Witness:


________________________________
Print Name:


Notary Public:


 _______________________________
Print Name:
Date Commission expires:




[NOTARIAL SEAL]




GRANTOR:


WILKINSON CGR LAWRENCEVILLE, LLC,
a Georgia limited liability company


By: WREP III Manager, LLC, a Georgia
       limited liability company, its managing
       member


   By: The Wilkinson Group, Inc., a Georgia
          Corporation, its manager


           By: _____________________________
                  Phillip R. Deguire, Its CEO
 
                                   [Corporate Seal]




 
 







11184306 v7
46

--------------------------------------------------------------------------------






EXHIBIT A


Legal Description










11184306 v7
47

--------------------------------------------------------------------------------




EXHIBIT B
Permitted Exceptions


1. General and special taxes and assessments for calendar year 201_ and
subsequent years, not yet due and payable.
2. Rights of tenants, as tenants only, under unrecorded leases without purchase
options or rights of first refusal, and those claiming by, through and under
said tenants.
3. [ADD PERMITTED EXCEPTIONS HERE.]




11184306 v7
48

--------------------------------------------------------------------------------




EXHIBIT “D”
FORM OF
BILL OF SALE, ASSIGNMENT AND ASSUMPTION
THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION is made the ___ day of
________________, 201_, by and between WILKINSON CGR LAWRENCEVILLE, LLC, a
Georgia limited liability company (“Assignor”), and ___________________, a
_________ (“Assignee”).
W I T N E S S E T H:
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.
Assignor hereby sells, transfers, assigns and conveys to Assignee, the
following:

(a)
All right, title and interest of Assignor in and to all tangible personal
property (“Personalty”) set forth in the inventory on Exhibit “B” attached
hereto and made a part hereof, and located on, and used in connection with the
management, maintenance or operation of that certain land and improvements
located in the County of Gwinnett, State of Georgia, as more particularly
described in Exhibit “A” attached hereto and made a part hereof (“Real
Property”), but excluding (i) any items of personal property owned by lawful
tenants at or on the Real Property, (ii) any items of personal property owned by
third parties and leased to Assignor, and (iii) the items described on
Exhibit “B” as excluded items.

(b)
All right, title and interest of Assignor in and to those certain leases
described on Exhibit “C”, attached hereto and made a part hereof (the “Tenant
Leases”), relating to space in the Real Property and all of the rights,
interests, benefits and privileges of the lessor thereunder, but subject to all
terms conditions, reservations and limitations set forth in the Tenant Leases.

(c)
To the extent assignable, all right, title and interest in and to those certain
contracts set forth on Exhibit “D” attached hereto and made a part hereof, and
all warranties, guaranties, indemnities and claims (including, without
limitation, for workmanship, materials and performance) and which exist or may
hereafter exist against any contractor, subcontractor, manufacturer or supplier
or laborer or other services relating thereto (collectively, the “Contracts”).

(d)
the name “Sugar Mill”, all marketing programs, all licenses, permits,
certificates of occupancy, franchises and other intangibles issued by any
federal, state, county or municipal authority relating to the use, maintenance
or operation of the Property running to or in favor of Assignor or pertaining to
the Real Property (collectively, the “Intangibles”)



11184306 v7
49

--------------------------------------------------------------------------------




2.
This Bill of Sale, Assignment and Assumption is given pursuant to that certain
Purchase And Sale Agreement (the “Agreement”) dated as of October 23, 2017,
between Assignor and Assignee, providing for, among other things, the conveyance
of the Personalty, the Tenant Leases, the Contracts and the Intangibles.

3.
As set forth in Section 3.5 of the Agreement, which is hereby incorporated by
reference as if herein set out in full, the property conveyed hereunder is
conveyed by Assignor and accepted by Assignee AS IS, WHERE IS, AND WITHOUT ANY
WARRANTIES OF WHATSOEVER NATURE, EXPRESS OR IMPLIED, IT BEING THE INTENTION OF
ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE AND EXCLUDE ALL WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF FACT OR PROMISE
OR BY ANY DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, OR BY ANY SAMPLE OR
MODEL THEREOF, AND ALL OTHER WARRANTIES WHATSOEVER CONTAINED IN OR CREATED BY
THE UNIFORM COMMERCIAL CODE.

4.
Assignee hereby accepts the assignment of the Personalty, the Tenant Leases, the
Contracts and the Intangibles, and agrees to assume and discharge, in accordance
with the terms thereof, all of the obligations under the Tenant Leases and the
Contracts from and after the date hereof.

5.
Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the obligations under the
Tenant Leases or the Contracts, to the extent accruing on or after the date
hereof.

6.
Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (attorneys’ fees) arising out of or relating to
Assignor’s failure to perform any of the obligations of Assignor under the
Tenant Leases or Contracts, to the extent accruing prior to the date hereof.

7.
This Bill of Sale, Assignment and Assumption may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.



11184306 v7
50

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale
Assignment and Assumption under seal as of the date first above written.
ASSIGNOR:

WILKINSON CGR LAWRENCEVILLE, LLC,
a Georgia limited liability company


By: WREP III Manager, LLC, a Georgia limited
liability company, its managing member


By: The Wilkinson Group, Inc., a Georgia
Corporation, its manager


By: _________________________________
Phillip R. Deguire, Its CEO
 
[Corporate Seal]




ASSIGNEE:
____________________________________


By:        __________________________

Name:    __________________________

Title:_______________________________




11184306 v7
51

--------------------------------------------------------------------------------





EXHIBIT “E”
CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee, [___________________], that withholding tax is
not required upon the disposition of a United States real property interest by
WILKINSON CGR LAWRENCEVILLE, LLC, a Georgia limited liability company
(“Seller”), the undersigned hereby certifies the following on behalf of Seller:
1.    Seller is not a foreign person, foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations promulgated pursuant thereto) (the
“Code”);
2.    Seller is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Code;
3.    Seller’s United States Employer Identification Number is: ____________;
and
4.    Seller’s office address is c/o The Wilkinson Group, 2100 RiverEdge
Parkway, Suite 825, Atlanta, Georgia 30328, Attention: Phil Deguire.
Seller understands that this Certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
Under penalties of perjury, I declare that I have examined this Certification
and, to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
Seller.
EXECUTED this _____ day of ________________, 201_.
SELLER:
WILKINSON CGR LAWRENCEVILLE, LLC,


a Georgia limited liability company
 
 
 
 
By:
WREP III Manager, LLC, a Georgia limited
 
liability company, its managing member
 
 
 
 
 
By:
The Wilkinson Group, Inc., a Georgia
 
 
Corporation, its manager
 
 
 
 
 
 
By:
_____________________________
 
 
 
Philip R. Deguire, Its CEO
 
 
 
 
 
 
 
                 [Corporate Seal]





11184306 v7
55

--------------------------------------------------------------------------------





EXHIBIT “F”
FORM OF AFFIDAVIT REGARDING COMMERCIAL REAL ESTATE BROKERS
STATE OF _______________
COUNTY OF _____________
AFFIDAVIT REGARDING COMMERCIAL REAL ESTATE BROKERS
Personally appeared before me, the undersigned deponent who, being duly sworn,
deposed and said that [seller/purchaser] (the “Deponent”) is the
[seller/purchaser] (the [“Seller/Purchaser”]) of the real property (the
“Property”) described on Exhibit “A” attached hereto and made a part hereof by
reference.
Deponent knows the facts contained herein of his own personal knowledge.
Except as specifically set forth on any closing statement executed in connection
with the transfer of the Property, [Seller/Purchaser] has not entered into any
agreement with any commercial real estate broker for the payment of a real
estate commission or fee relating to the purchase, sale, management, leasing or
other licensed services pertaining to commercial real estate. With respect to
any commercial real estate broker disclosed on said closing statement, the
amount shown thereon is payment in full satisfaction of all amounts owed to said
broker or brokers. This Affidavit is given to induce a title insurance company
to permit a policy or policies of title insurance to be issued without exception
for any possible lien. The undersigned agrees to indemnify and hold harmless
said title insurance company for all loss or damage arising out of any reliance
upon the statements made in this Affidavit.


Signed, sealed and delivered
in the presence of:


Unofficial Witness:


            ____________________________
Print Name:


Notary Public:


            ____________________________
Print Name:
Date Commission expires:




[NOTARIAL SEAL]




[SELLER/PURCHASER]
By:    ___________________________________
Name:    ________________________________
Title:    _________________________________





11184306 v7
56

--------------------------------------------------------------------------------





EXHIBIT “G”
SCHEDULE OF SERVICE CONTRACTS
Service
Vendor
Cancellation Policy
Cable Marketing
DirectPath
Must Take Contract
Telephone and Data Marketing
DirectPath
Must Take Contract
Cable Marketing
Charter
Must Take Contract
Office Telephones and Internet
Charter
 
Answering Service/ Call Max
MRI Software/CallMax
 
Office/Gym/Amenity Center Cable Television
DirecPath
 
Pest Control
Massey Services, Inc.
 
Office Alarm
Consumer Security
 
Maintenance Shop Alarm
Consumer Security
 
Fire Panel Alarms (Gym)
Century Fire Protection
 
Landscaping
Landmark Landscapes
 
Property Trash Removal/ Hauler
Waste Management of Atlanta
Must Take Contract
Recycling Contract
Conex
 
Cass Contract
Cass
 
Individual Unit Trash Removal/Valet Waste
Valet Living
Must Take Contract
Pool Cleaning/Chemicals/Service
Affinity Pools (formerly Advanced Pool)
 
Copier Lease
Ricoh
Must Take Contract
Copier Servicing/Maintenance
Milner
 
Advertising
RentPath
 
Advertising
CoStar
 
Collection Agency
Carter-Young
 
Gym Equipment Repairs
ABR Tech
 
Water Cooler Service
Quench
 
Key Control
HandyTrac
 
Access Management
Sequr
 
Impound Agreement
Statewide Wrecker Service, Inc.
 
Utility Management and Billing
Conservice
 
Personal Trainer
Medina Personal Fitness
 
Music License
SESAC, INC.
 













11184306 v7
57